 

Exhibit 10.18

 

[tex99-10logo.jpg]

 



Direct Dial: 502/261-4293

Fax: 502/261-4324

E-mail: kimberly_winebrenner@papajohns.com

 

November 17, 2014

 

VIA EMAIL - KANTOS@COX.NET

 

Mr. Kenneth Antos

PRB I LLC

5148 Spanish Heights Drive

Las Vegas, NV 89148

 

RE:         Franchise Agreement – Fresno, CA (#4536)

 

Dear Mr. Antos:

 

Attached for execution are: (i) the Receipt of Franchise–Related Documents
(“Receipt”) and (ii) Papa John’s Franchise Agreement (“Agreement”) for the
above-referenced outlet.

 

In PART A, initial the line flagged and sign where marked. Please sign the
Agreement and date the Receipt at the bottom in PART B. Return the Agreement and
the Receipt to me by December 2, 2014 for execution on behalf of Papa John’s.

 

All items should be returned to me before the store opens. I will return a fully
executed Agreement to you for your records once the store has opened.

 

If you have any questions, please feel free to contact me. Thank you for your
prompt attention to this matter.

 

  Very truly yours,       PAPA JOHN’S INTERNATIONAL, INC.       /s/ Kim
Winebrenner       Kim Winebrenner   Legal and Franchise Contract Administrator

 

Attachments

 

 

 

  

RECEIPT OF FRANCHISE-RELATED DOCUMENTS

 

INSTRUCTIONS: COMPLETE AND SIGN PART A. COMPLETE THE DATE IN PART B ON THE DAY
YOU SEND THE DOCUMENTS BACK TO PAPA JOHN’S INTERNATIONAL, INC.

 

PART A:The undersigned, personally and as an officer, partner, or member of the
proposed franchisee, does hereby acknowledge that I received the following
documents in form for execution:

 

KA XX (1) Franchise Agreement — Standard Restaurant   ¨ (2) Franchise Agreement
— Non-Traditional Restaurant   ¨ (3) Development Agreement   ¨ (4) Authorization
of Automatic Withdrawal   ¨ (5) Advertising Agreement   ¨ (6) Owner Agreement  
¨ (7) Other (specify):    

 

[PROPOSED FRANCHISEE MUST INITIAL THE LINE ADJACENT TO EACH APPLICABLE
DOCUMENT.]

 

I further acknowledge that it is my responsibility, individually and as an
officer, partner, or member of the proposed franchisee, to review all such
documents so that I am fully familiar with the transaction contemplated thereby,
prior to the execution thereof.

 

   /s/ Kenneth Antos   individually or as an officer or partner of PRB I LLC, a
Delaware limited liability company

 

  NAME: Kenneth Antos             ADDRESS: 5148 Spanish Heights Drive       Las
Vegas, NV 89148  

 

PART B: Date mailed back to Papa John’s International, Inc.: 11/23/2014 | 5:06
AM PT                 

 

 

 

  

PAPA JOHN’S

 

FRANCHISE AGREEMENT

 

STANDARD RESTAURANT

 

  Franchisee: PRB I LLC           Store No. 4536

 

 

 

  

TABLE OF CONTENTS

 

  Page     RECITALS 1       1. Grant 2       2. Term, Renewal and Expiration 2  
    3. Franchise Fees and Payments 3       4. Franchisor Services 6       5.
Territorial Provisions 7       6. Premises 8       7. Proprietary Marks;
Copyright 10       8. Advertising 11       9. Telephone Number 18       10.
Construction, Design and Appearance; Equipment 19       11. Operations;
Standards of Quality; Inspections 24       12. Products; QCCs; Menu 27       13.
Accounting and Reports 29       14. Transfers; Our Right of First Refusal 30    
  15. Death, Incapacity or Dissolution 35       16. Your Additional Covenants 35
      17. Trade Secrets and Confidential Information 37       18. Insurance 38  
    19. Termination by Us 39

 

(i)

 

  

20. Obligations upon Transfer, Termination or Expiration 42       21.
Independent Contractor; Indemnification 45       22. Your Representations 45    
  23. ENFORCEMENT 46       24. Notices 49       25. Miscellaneous 50

 

EXHIBIT A - ADDENDUM TO LEASE A-1     EXHIBIT B - ASSIGNMENT OF TELEPHONE
NUMBERS, LISTINGS AND ELECTRONIC CHANNELS B-1     EXHIBIT C - LETTER OF INTENT
C-1

 

(ii)

 

  

PAPA JOHN’S

 

FRANCHISE AGREEMENT

 

SINGLE LOCATION FRANCHISE

 

THIS FRANCHISE AGREEMENT (“Agreement”) is made as of the “Effective Date” (as
defined in Section 25.(k)), by and between PAPA JOHN’S INTERNATIONAL, INC., a
Delaware corporation (“we”, “us” or “Papa John’s”), and PRB I LLC, a Delaware
limited liability company (“you”). If you are a corporation, limited liability
company, partnership or other business entity, certain provisions of the
Agreement also apply to your owners and will be noted.

 

RECITALS:

 

A.           We and our Affiliates (as defined in Section 25.(e)) have expended
time, money and effort to develop a unique system for operating retail
restaurants devoted primarily to carry-out and delivery of pizza and other food
items. The chain of current and future Papa John’s restaurants is referred to as
the “Papa John’s Chain” or the “Chain.”

 

B.           The Chain is characterized by a unique system which includes:
special recipes and menu items; distinctive design, decor, color scheme and
furnishings; software and programs; standards, specifications and procedures for
operations; systems for communicating with us, suppliers and customers;
procedures for quality control; training assistance; and advertising and
promotional programs; all of which we may improve, amend and further develop
from time to time (the “System”).

 

C.           We identify our goods and services with certain service marks,
trade names and trademarks, including “Papa John’s,” “Papa John’s Pizza” and
“Pizza Papa John’s and Design” (the Papa John’s Logo) as well as certain other
trademarks, service marks, slogans, logos and emblems that have been or may be
designated for use in connection with the System from time to time (the
“Marks”).

 

D.           You now desire to enter into this Agreement regarding the operation
of one Papa John’s restaurant under the System and the Marks at the location
listed below (the “Restaurant”).

 

E.           We have agreed to grant you a franchise for the Restaurant on the
terms and conditions of this Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

 

 

  

1.          Grant. Subject to the terms and conditions of this Agreement and
your continuing faithful performance, we hereby grant to you the non-exclusive
right and franchise (the “Franchise”) to operate a retail restaurant under the
System and the Marks to be located at the location specified in Section 25.(m).
Pursuant to this grant, you, at your own expense, must construct or remodel, and
equip, staff, open and operate the Restaurant at the Location. Unless otherwise
agreed in writing by us, you must commence operating the Restaurant within 60
days after the Effective Date of this Agreement and use best efforts to operate
such business in accordance with this Agreement for the Term (defined below).
Approval of the Location by us does not constitute an assurance, representation
or warranty of any kind, expressed or implied, as to: (i) the suitability of the
Location for a Papa John’s Restaurant; (ii) the successful operation of the
Restaurant; or (iii) for any other purpose. Our approval of the Location
indicates only that we believe it complies with acceptable minimum criteria that
we establish solely for our purposes at the time of the evaluation. Unless we
otherwise approve, the Franchise applies only to the Location and the operations
of the Restaurant must be carried on only from the Location.

 

2.          Term, Renewal and Expiration.

 

(a)          Initial Term. The initial term of the Franchise is 10 years from
the Effective Date of this Agreement, unless terminated earlier as provided in
this Agreement (the “Initial Term”).

 

(b)          Term. As used in this Agreement, “Term” means the Initial Term, the
Renewal Term or any extension of either of them, as the case may be.

 

(c)          Renewal of Franchise. This Agreement does not automatically renew
upon the expiration of the Initial Term. However, you have an option to renew
the Franchise for one additional 10 year term (the “Renewal Term”) upon the
expiration of the Initial Term if, and only if, each and every one of the
following conditions has been satisfied:

 

(i)          You give us written notice of your desire to renew the Franchise
not less than 3 months nor more than 6 months before the end of the Initial
Term. If we have not received notice from you of your desire to renew within
such period, we may, in our sole discretion, notify you and provide you a 30 day
grace period within which to submit the renewal notice.

 

(ii)         There is no uncured default by you under this Agreement, if there
is any outstanding default under Section 19.(c) it must be cured within the time
period specified in Section 19; and all your debts and obligations to us and our
Affiliates under this Agreement or otherwise must be current, including your
obligations to the Marketing Fund (as defined in Section 8.(b)) and each
Cooperative (as defined in Section 8.(a)(i)(B)) of which you are a member.

 

(iii)        You promptly execute and deliver to us a new Papa John’s Franchise
Agreement, which Franchise Agreement will supersede this Agreement in all
respects, and the terms and conditions of which may differ from this Agreement,
provided such Franchise Agreement will provide for a term of 10 years.

 

-2-

 

  

(iv)        We then continue to have franchisees operating under the Marks, or
we operate directly under the Marks, Papa John’s restaurants in the state in
which the Restaurant is located and have all required documents filed and all
necessary approvals to offer Papa John’s franchises in that state. Any decision
to withdraw from one or more states will be based on reasonable factors, and
should we make such a decision, you may continue to operate the Restaurant
without being in violation of Sections 16.(a) or 16.(c), provided that you cease
using all of our Marks and properly de-identify the premises.

 

(v)         You pay us a renewal fee in the amount of $4,000.

 

(vi)        You and we execute and deliver a general release, in the form we
prescribe, provided, our release of you will not include a release of any fees
or royalties due under this Agreement or any amounts due to us, PJFS or any of
our other Affiliates for products or services provided or otherwise payable to
us, PJFS or any of our other Affiliates in the ordinary course of business.

 

(vii)       You make, or provide for in a manner reasonably satisfactory to us,
such renovation and re-equipping of the Restaurant as may be necessary or
appropriate to reflect the then-current standards and image of the System,
including renovation or replacement of signs, equipment, furnishings, fixtures
and decor; provided that substantial renovation and re-equipping will not be
required if you have substantially renovated the Restaurant within the 3-year
period immediately preceding the end of the Initial Term.

 

3.          Franchise Fees and Payments.

 

(a)          Initial Franchise Fee and Royalties. In consideration of the grant
of the Franchise, you must pay to us the following fees:

 

(i)          an Initial Franchise Fee of $25,000, which must be paid upon the
execution of this Agreement and which is deemed fully earned and non-refundable,
unless waived pursuant to your qualification for a development incentive
program;

 

(ii)         a continuing royalty (the “Royalty”) of 5% of the “Net Sales” of
the Restaurant for each “Period” (as defined in Section 13.(b)), subject to
waiver or reduction pursuant to your qualification for a development incentive
program. Regardless of the date upon which this Agreement is executed, the
royalty rate may be increased by us at any time, provided: (A) we may increase
the Royalty only if and to the extent that our form of Franchise Agreement being
offered to new Papa John’s franchisees at the time of the increase provides for
the increased Royalty; and (B) the Royalty rate cannot exceed 6% during the
Initial Term. Net Sales means the gross revenues of the Restaurant from sales of
approved products and provision of approved services (including revenues from
special or promotional sales efforts such as Groupon, Living Social or other
discounted sales programs, delivery services or any other revenue-generating
activity carried at, from or in connection with operation of the Restaurant and
regardless of whether such sales are evidenced by cash, check, credit, charge
account, gift card or otherwise), less: (a) sales tax collected on such sales
and paid to the state or other local taxing authority; (b) any documented
refunds actually paid to customers (if such amounts were originally included in
calculating Net Sales); and (c) proceeds from sales of used furniture and
fixtures and similar sales not in the ordinary course of business. The Royalty
is due on the 10th day of the month following each Period; and

 

-3-

 

  

(iii)        a continuing internet and digital ordering system transaction fee
(“Digital Fee”) of 1.75% of each Period’s Net Sales of the Restaurant that arise
from customer orders received via the internet through our internet/digital
ordering system (“Digital Orders”), provided, the Digital Fee may be increased
or decreased by a board consisting of the same members of the Board of the
Marketing Fund. The fee generally will be set high enough to cover our ongoing
costs plus new capital expenditures each year in maintaining and operating the
on-line/digital ordering system, provided: (A) we will contribute any revenue in
excess of these costs to the Marketing Fund; and (B) any shortfall of revenue
will be carried forward as a deficit and retired from future Digital Fee
revenues. The Digital Fee is due on the 20th day of the month following each
Period.

 

(b)          Alternative Ordering. We may develop or contract with third parties
to develop centralized or technology based methods of taking and delivering
orders in addition to the online and digital system that we currently operate
(collectively “Alternative Ordering Systems”). These may become mandatory and
may require you to spend money to add or replace equipment, wiring, hardware and
software, to pay licensing fees or to incur other costs. To the extent these
products and services are owned by us or provided to you by us, we may charge up
front and/or ongoing fees. However, to the extent that all the direct and
indirect costs to develop, test and implement an Alternative Ordering System are
paid from the Digital Fee, then such up-front and ongoing fees charged by us
would be intended only to cover our ongoing expenses, including direct costs and
reasonable allocations. Regardless of the sources of funds to develop any
Alternative Ordering System, we are and will be the sole owner of all direct and
related rights and assets, including software and hardware, intellectual
property and all data generated by the Alternative Ordering Systems or as a
result of their use, but excluding hardware or equipment that you purchase
directly for the purpose of gaining access to the Alternative Ordering System
(including computers and kiosks).

 

(c)          Papa Card Fees. You are required to accept customer cash cards
(“Papa Card(s)”) administered by Papa Card, Inc., a subsidiary of the Marketing
Fund. We will debit or credit your bank account on a weekly basis for the net
amount of Papa Card purchase or redemption transactions. Upon redemption of a
Papa Card balance, or portion thereof, for purchases from your Restaurant, you
are required to pay a percentage of the amount of Papa Card redemption
transactions, including tax and gratuities, to Papa Card, Inc. on a weekly
basis. We will debit your bank account monthly for the amount of Papa Card
transaction fees. The percentage to be paid will be set by the Board of Papa
Card, Inc. from time to time; provided the rate cannot be less than 11/2% nor
more than 2% without our written approval.

 

(d)          Taxes. If the state in which the Restaurant is located (or a local
taxing authority within the state) imposes a sales tax, use tax, gross receipts
compensating tax or similar tax on the Initial Franchise Fee, the Royalty or the
Digital Fee, we will collect such tax from you in addition to the amount set
forth or determined as provided herein and remit the amount of the tax

 

-4-

 

  

directly to the taxing authority. This does not include income taxes imposed on
us, for which we are solely responsible.

 

(e)          Payments.

 

(i)          At least 10 days before opening the Restaurant (and thereafter as
requested by us), you must execute and deliver to us, our bank(s) and your bank,
as necessary, all forms and documents that we may request to permit us to debit
your bank account, either by check, via electronic funds transfer or other means
utilizing the “Information System” (as defined in Section 10.(c)) or by such
alternative methods as we may designate (“Payment Methods”). You must comply
with all procedures specified by us from time to time, and/or take such
reasonable actions as we may request to assist in any of the Payment Methods. We
may use the Payment Methods to collect the amount of each Period’s Royalty,
Digital Fee and any other amounts due to us, our Affiliates, the Marketing Fund
or Papa Card, Inc. under this Agreement or otherwise, including, but not limited
to, amounts owed to us and/or our Affiliates in connection with: (A) Marketing
Fund contributions; (B) purchases from “PJFS” (as defined in Section 12.(b)) and
all of our other Affiliates; and (C) Papa Card purchase and balance increase
transactions by customers. You must complete and provide to us any tax forms or
other instruments or documents necessary or appropriate to give effect to the
terms and provisions of this Agreement, including an IRS Form W-9.

 

(ii)         We will determine your Net Sales for each Period via the
Information System, or if we are unable to do so, we may estimate the Net Sales
of the Restaurant for such Period and debit your bank account the amount of the
Royalty, Digital Fee and Marketing Fund contribution based on such estimate. If
an estimate results in an overpayment, the amount of the overpayment will be
deducted from the next Period’s Royalty, Digital Fee and Marketing Fund
contribution. Any deficiency resulting from such estimate may be added to the
next Royalty, Digital Fee and/or Marketing Fund contribution payment(s) due and
debited against your bank account. If, at any time, we determine that you have
underreported the Restaurant’s Net Sales, or underpaid any Period’s Royalty,
Digital Fee, Marketing Fund contributions or payments to any of our Affiliates,
we are authorized to immediately debit your account for these amounts by any of
the Payment Methods. Any amounts of the Royalty, any other sums or fees owed to
us or Marketing Fund contributions that are not paid when due bear interest
until paid at the rate of twelve percent (12%) per annum. Late charges, interest
or other credit terms relating to your purchase of goods or services from our
designated suppliers, including our Affiliates, will be as determined by the
policies of the applicable supplier from time to time.

 

(iii)        You must notify us at least 30 days before closing or making any
change to the account against which such debits are to be made. If such account
is closed or ceases to be used, you must immediately provide all documents and
information necessary to permit us to debit the amounts due from an alternative
account. You acknowledge that these requirements are only a method to facilitate
prompt and timely payment of amounts due and do not affect any obligation or
liability for amounts owed. If for any reason your account cannot be
electronically debited, you must submit payments by wire transfer or check
(certified or cashier’s check if requested by us) on or before the dates when
due. You must indemnify and hold us harmless from and against all damages,
losses, costs and expenses resulting from any dishonored debit against your
account, regardless whether resulting from the act or omission of you or your
bank; provided that you are not obligated to indemnify us for any dishonored
debit caused by our negligence or mistake.

 

-5-

 

  

(iv)        Notwithstanding the commencement of any “Insolvency Proceeding” (as
defined in Section 25.(a)) by or against you, you must: (A) comply with the
Payment Methods described above; (B) use your best efforts to obtain court
approval of the Payments Methods as may be necessary or otherwise requested by
us; and (C) seek such court approval as expeditiously as possible, but in no
event later than five business days after the commencement of such Insolvency
Proceeding.

 

4.          Franchisor Services. We will provide to you the following services:

 

(a)          specifications for the design of the Restaurant and related
facilities to be used in the operation of the Restaurant;

 

(b)          specifications for fixtures, furnishings, decor, communications and
computer hardware and software, signs and equipment;

 

(c)          the names and addresses of designated and approved suppliers, and
standards and specifications for (i) all food products, beverages, ingredients
and cooking materials sold from or used in the operation of the Restaurant, and
(ii) all containers, boxes, cups, packaging, menus, uniforms and other products
and materials used in connection with the operation of the Restaurant;

 

(d)          our supervision and periodic inspections and evaluations of your
operation, as described more fully in Section 11.(j), which supervision,
inspections and evaluations may be conducted at such times and in such manner as
we reasonably determine;

 

(e)          communication to you of information relating to the operation of a
Papa John’s restaurant to the extent we deem it necessary or pertinent;

 

(f)          operation of the online and digital ordering system, which enables
customers to place orders online via internet and mobile application access to
our website; and

 

(g)          preparation and presentation to the Board of the Marketing Fund of
an annual budget for their input and approval.

 

-6-

 

 

5.          Territorial Provisions.

 

(a)          Territory. Subject to the provisions of this Section 5, we will not
locate nor license another to locate a Papa John’s restaurant within a one and
one-half mile radius of the Location OR a one-half mile radius in certain
densely populated urban areas (the “Territory”), except that: (i) venues
suitable for non-traditional Papa John’s operations, such as but not limited to,
enclosed malls, institutions (such as hospitals, colleges, universities or other
schools), airports, parks (including theme parks), military bases and sports
arenas or stadiums, train stations, travel plazas, and entertainment venues
(collectively “Non-Traditional Locations”) that are subject to exclusive food
vending rights of third parties are excluded from protection within the
Territory; and (ii) we may open non-traditional Papa John’s restaurants, or
franchise the right to open non-traditional Papa John’s restaurants to other
persons at any such Non-Traditional Locations, regardless of where they are
located. No delivery services will be permitted from non-traditional
restaurants, except as otherwise agreed by you and us. If this Agreement is
signed pursuant to a Development Agreement between you and us, in no event will
the Territory extend outside the boundaries of the “Development Area” as defined
in the Development Agreement and neither termination nor expiration of the
Development Agreement will alter this limitation. We do not warrant or represent
that no other Papa John’s restaurant will solicit or make any sales within the
Territory, and you expressly acknowledge that such solicitations or sales may
occur within the Territory. We have no duty to protect you from any such sales,
solicitations, or attempted sales. You recognize and acknowledge that: (i) you
will compete with other Papa John’s restaurants that are now, or that may in the
future be, located near or adjacent to your Territory; and (ii) that such Papa
John’s restaurants may be owned by us, our Affiliates or third parties. If you
relocate the Restaurant, the Territory in our sole discretion may be reduced,
changed, altered or restricted. We make no assurance that the Territory
specified herein will be applicable to the new location, even though we have
approved the new location.

 

(b)          Alternative Ordering Systems Area. We will by necessity define the
trade area for the Restaurant for Alternative Ordering Systems (“Alternative
Order Area”) and such trade area may be significantly different than the
Territory and may change from time to time. You must use reasonable efforts not
to solicit sales within the defined Alternative Ordering trade area of another
Papa John’s restaurant. However, you acknowledge that such solicitations and
sales may occur in your trade area, including advertising spillover,
directories, electronic media, direct mail drops by sector or ZIP code and other
advertising and that we have no duty to monitor, control or stop such
advertising, solicitations or sales. In determining to which Papa John’s
restaurant an online, digital or other Alternative Ordering System order will be
routed, we will consider such matters as we reasonably deem material, including:
existing trade or delivery areas of Papa John’s restaurants in geographic
proximity to the address or customer placing the order; demographic
characteristics of the location of such proximate Papa John’s restaurants;
traffic patterns and similar factors affecting delivery efficiency; the opening
or closing of other Papa John’s restaurants; and other commercial
characteristics of geographically proximate Papa John’s restaurants
(collectively, the “Commercial Considerations”). You acknowledge that such
Commercial Considerations may result in changes that remove particular addresses
or groups of addresses or particular customers or groups of customers from
routing to your Restaurant and that online, digital or other systematized orders
from such addresses, groups of addresses, customers, or groups of customers may
be re-routed to other Papa John’s restaurants that are now, or that may in the
future be, located near or adjacent to your Restaurant, and that such Papa
John’s restaurants may be owned by us, our Affiliates or third parties. You
acknowledge that if you relocate the Restaurant, the routing of online, digital
or systematized orders to your Restaurant may, in our sole discretion, be
reduced, changed, altered or restricted, even though we have approved the new
location for the Restaurant. Subject to any factors that are unique to
electronic ordering or to our specific Alternative Ordering System, we will
consider the same factors in changing the Restaurant’s Alternative Order Area as
set forth in Section 5.(e). Provided we use reasonable judgment in considering
these factors, you waive all rights to bring any claim or cause of action
against us for lost sales or profits as a result of our definition of your
Alternative Order Area, including any changes made from time to time.

 

-7-

 

  

(c)          Other Businesses. We reserve the right, either directly and/or
through Affiliates, to operate, franchise, or license others to operate or
franchise, restaurants or other food related establishments or businesses other
than Papa John’s restaurants and we and our Affiliates may do so within the
Territory, provided, that such restaurants or food establishments or businesses
do not sell pizza on a delivery basis, or primarily on a carry-out basis. We
also reserve the right to develop, market and conduct any other business under
the Marks or any other trademark.

 

(d)          Other Methods of Distribution. We reserve the right, directly or
through third parties, to manufacture or sell, or both, within and outside your
Territory, pizza and other products that are the same as or similar to those
sold in Papa John’s restaurants using brand names that are the same as or
similar to the Marks, through any channel of distribution, provided that such
items are not sold through restaurants or on a ready-to-eat basis. We will pay
30% of the “Net Revenue” from such other methods of distribution to the
Marketing Fund, to one or more co-ops or to a particular Papa John’s restaurant,
in our reasonable discretion. “Net Revenues” means amounts paid to us less costs
of securing such revenues, including costs to manufacture, market and distribute
such items, lease or location costs, shelving fees, commissions, product costs,
marketing and overhead. Such payment together with the amount to be contributed
from Partnership Marketing pursuant to Section 8.(k) are limited to $5.0 million
in any fiscal year. These contributions will be made on at least an annual basis
no later than March 1st of the immediately following calendar year. You
acknowledge that these amounts may be spent nationally, regionally or locally
and that there is no obligation that the funds be spent in the area where the
revenues were generated.

 

(e)          Impact Mitigation. In exercising our rights to open and to
franchise or license others to open Papa John’s restaurants under Section 5.(a),
we will take commercially reasonable steps to balance the impact to the sales
and profitability of the Restaurant (measured as of the date 12 months after the
opening of a new restaurant) with our duties to our shareholders and other
franchisees to expand the Chain. We will rely on, among other factors, growth or
other changes in population or demographic factors, changes to the System, new
technologies, competitor actions, advice or reports from third party experts we
hire. We will also give consideration to any report prepared by a third party
hired by you, provided such third party is independent and qualified to analyze
new unit impact in the QSR/delivery segment.

 

6.          Premises.

 

(a)          Leased Premises. If the premises where the Restaurant will be
operated (the “Premises”) are leased, you must submit to us copies of the
executed signature pages of all such leases immediately after signing and copies
of the full leases and any exhibits and addendum at such other times as we may
request. The term of all leases plus all options for you to renew must together
equal or exceed the Term. All leases pertaining to the Premises must also
include an Addendum in the form of Exhibit A attached hereto, or contain terms
and conditions that we approve as substantially similar to those contained in
Exhibit A. A copy of the executed Addendum must also be submitted to us.

 

-8-

 

  

(b)          Owned Premises. If you own the Premises, you must submit to us
proof of ownership. If you decide to sell the Premises together with the
Restaurant at any time before the expiration or termination of the Franchise
Agreement, you must notify us of your intention. We have a right of first
refusal to purchase the Premises on the same terms and conditions as set forth
in Section 14.(c)(i). If the sale will also involve a relocation of the
Restaurant, you must submit to us for our approval your proposed plans
(including copies of any proposed lease or contract of purchase) for an
alternate location.

 

(c)          Premises Identification. Regardless of whether you own or lease the
Premises, you must, within ten days after the expiration or termination of the
Franchise Agreement, remove all signs and other items and indicia that serve,
directly or indirectly, to identify the Premises as a Papa John’s restaurant and
make such other modifications as are reasonably necessary to protect the Marks
and the Papa John’s System, and to distinguish the Premises from Papa John’s
restaurants. To enforce this provision, we may pursue any or all remedies
available to us under applicable law and in equity, including injunctive relief.
Your obligation is conditioned upon our giving you prior notice of the
modifications to be made and the items removed.

 

(d)          Suitability of Premises. Regardless of whether the Premises are
owned or leased, it is your responsibility to determine that the Premises can be
used, under all applicable laws and ordinances, for the purposes provided herein
and that the Premises can be constructed or remodeled in accordance with the
terms of this Agreement and you must obtain all permits and licenses that may be
required to construct, remodel and operate the Restaurant. You must not use the
Premises for any purpose other than the operation of the Restaurant in
compliance with this Agreement.

 

(e)          Relocation; Assignments. You must operate the Restaurant pursuant
to the Franchise only from the Premises at the Location unless we agree
otherwise in writing. You may not, without first obtaining our written consent:
(i) relocate the Restaurant; or (ii) renew or materially alter, amend or modify
any lease, or make or allow any transfer, sublease or assignment of your rights
under any lease or owned location pertaining to the Premises. We will not
unreasonably withhold our consent. You must give us notice not less than 30 days
before any of the foregoing. We may require you to relocate the Restaurant to
another location upon: (A) expiration of the original term or any extension or
renewal of your lease; or (B) any significant damage to the Premises or
surrounding areas, or other event that would provide you with an option or right
to terminate the lease. We will not, however, require relocation if you prefer
to remain at the same location, provided that you demonstrate to our reasonable
satisfaction that: (i) the trade area and location meet our then-current
criteria for new restaurants; and (ii) you can restore the Premises to our
then-current standards and agree to do so in writing if approved. You must give
us notice not less than 60 days before the expiration of your lease, and you
must give us written notice within five days after the occurrence of any event
covered by (B) above. Our right to require you to relocate is conditioned upon:
(1) the availability of a location approved by us for such relocation; (2) our
offering to extend the Term of this Agreement for not less than five years, or
at our option, offering to enter into our then-current form of franchise
agreement (which will include an initial term of not less than 10 years); and
(3) the Territory (as measured from the new location) not extending into the
“Territory” of any other Papa John’s Pizza franchisee. YOU ACKNOWLEDGE THAT SUCH
RELOCATION, IF REQUIRED, WOULD INVOLVE SUBSTANTIAL ADDITIONAL INVESTMENT BY YOU
DURING THE TERM OF THIS AGREEMENT, AND MAY INCLUDE AN OBLIGATION TO LEASE OR BUY
LAND, CONSTRUCT A FREE-STANDING BUILDING, INSTALL LEASEHOLD IMPROVEMENTS AND/OR
PURCHASE NEW EQUIPMENT AND SIGNAGE.

 

-9-

 



 

7.          Proprietary Marks; Copyright.

 

(a)          Ownership of Copyrights. We may authorize you to use certain
copyrighted or copyrightable works (the “Copyrighted Works”), including the
Manuals and the “Proprietary Programs” (as defined in Section 10.(c)(i)(A)(2)).
The Copyrighted Works are our valuable property; and your rights to use the
Copyrighted Works are granted to you solely on the condition that you comply
with the terms of this Agreement. We may further create, acquire or obtain
licenses for certain copyrights in various works of authorship used in
connection with the operation of the Restaurant, all of which are deemed to be
Copyrighted Works under this Agreement. Such Copyrighted Works include the
materials and information provided to you by us for use in the operation of the
Proprietary Programs. You will not undertake to obtain patent or copyright
registration or otherwise assert proprietary rights to the Proprietary Programs
or any data generated by the use of the Proprietary Programs or any portion
thereof. Copyrighting of any material by us is not to be construed as causing
the material to be public information. You must cause all copies of the
Proprietary Programs and any data in your possession generated by use of the
Proprietary Programs to contain an appropriate copyright notice or other notice
of proprietary rights specified by us. All data provided by you, uploaded to our
system from your system, and/or downloaded from your system to our system is and
will be owned exclusively by us, and we will have the right to use that data in
any manner that we deem appropriate without compensation to you.

 

(b)          Ownership; Use by Others. We are the sole and exclusive owner of:
(i) the Marks and all goodwill associated with or generated by use of the Marks;
(ii) the Copyrighted Works; and (iii) any and all data generated by use of the
Copyrighted Works. All works of authorship related to the System that are
created in the future will be owned by, or licensed to, us or our Affiliates.
Your use of the Copyrighted Works and the Marks does not vest you with any
interest therein other than the non-exclusive license to use the Copyrighted
Works and Marks granted in this Agreement. You must execute any documents that
we or our counsel deem necessary for the protection of the Copyrighted Works or
the Marks or to maintain their validity or enforceability, or to aid us in
acquiring rights in or in registering any of the Marks or any trademarks, trade
names, service marks, slogans, logos or emblems that we subsequently adopt. You
will give notice to us of any knowledge that you acquire concerning any actual
or threatened infringement of the Copyrighted Works or the Marks, or the use by
others of names, marks or logos that are the same as or similar to the Marks.
You shall cooperate with us in any suit, claim or proceeding involving the Marks
or the Copyrighted Works or their use to protect our rights and interests in the
Marks or the Copyrighted Works. We, in our sole discretion, are entitled to
control all decisions concerning the Marks or the Copyrighted Works.

 

-10-

 



 

(c)          Use of Marks. You are authorized to use the Marks only in
connection with the operation of the Restaurant at the Location specified herein
and only in the manner that we authorize. Your right to use the Marks is limited
to use during the Term of this Agreement and in compliance with specifications,
procedures and standards prescribed by us from time to time. You must
prominently display the Marks in the manner that we prescribe on all signs,
plastic and paper products, and other supplies and packaging materials that we
designate. You will not: (i) fail to perform any act required under this
Agreement; (ii) commit any act, that would impair the value of the Marks or the
goodwill associated with the Marks; (iii) at any time engage in any business or
market any product or service under any name or mark that is confusingly or
deceptively similar to any of our Marks; (iv) use any of the Marks as part of
your corporate or trade name, or as part of any e-mail address, web-site
address, domain name, or other identification of your business in any electronic
medium without our express, written consent; or (v) use any trademark, trade
name, service mark, logo, slogan or emblem that we have not authorized for use
in connection with the Restaurant, including any co-branding or
cross-promotional efforts containing the name, trademark, service mark, logo or
emblem of any third party, without our approval. You must obtain such fictitious
or assumed name registrations as required by applicable state law and forward to
us copies of the same upon request.

 

(d)          Designation as You. You must identify yourself as the owner of the
Franchise in conjunction with the use of the Marks, including on checks,
invoices, receipts, letterhead and contracts, as well as at conspicuous
locations on the Premises in a form that specifies your name, followed by the
phrase “an independently owned and operated franchise” or such other phrase as
we direct.

 

(e)          Discontinuance of Use; Additional Marks and/or Copyrights. You
must: (i) modify or discontinue use of any Mark or Copyrighted Work if a court
of competent jurisdiction orders it, or if we in our sole discretion deem it
necessary or advisable; (ii) comply with our directions regarding any such Mark
or Copyrighted Work within 30 days after receipt of notice from us; and (iii)
use such additional or substitute Marks or Copyrighted Works as we may direct.
We are not obligated to compensate you for any costs or expenses incurred by you
to modify or discontinue using any Mark or Copyrighted Work or to adopt
additional or substitute Copyrighted Works or Marks.

 

8.          Advertising.

 

(a)          Contributions and Expenditures. Recognizing the value of
advertising and the importance of the standardization of advertising to the
furtherance of the goodwill and public image of the System:

 

(i)          Monthly Contributions and Expenditures. Each month during the Term,
you must make the following contributions and expenditures for advertising:

 

(A)         You must contribute to the Marketing Fund such amount as the Board
of Directors of the Marketing Fund (the “Board”) may designate from time to
time, subject to the “Bylaws” (as defined in Section 8.(b)).

 

(B)         Subject to the limitations set forth in Section 8.(a)(ii)(B) below,
you must contribute to the “Cooperative” (as defined below) that percentage of
Net Sales that the governing body of the Cooperative designates from time to
time, which amount must not be less than 2% of the monthly Net Sales of the
Restaurant, except as set forth in Section 8.(a)(ii)(B) below.

 

-11-

 



 

(C)         You must expend, at a minimum, an aggregate amount equal to 7% of
the annual Net Sales of the Restaurant on your combined Marketing Fund
contributions, Cooperative contributions and local store promotion, marketing
and advertising.

 

(ii)         Contributions.

 

(A)         Marketing Fund Contributions. The required contribution to the
Marketing Fund will be established from time to time by the Board, as provided
in the Bylaws, including, if required by the Bylaws, by submitting a proposed
rate to a vote of the members in good standing of the Marketing Fund.

 

(B)         Cooperative Contributions. We may approve a monthly contribution
rate to the Cooperative of less than 2% of Net Sales, provided, we also reserve
the right to withdraw our approval of any such reduced contribution rate to the
Cooperative and require that the minimum 2% contribution rate be reinstated. The
governing body of the Cooperative may propose a change in the required
contribution to the Cooperative to a percentage of Net Sales up to an amount
equal to 6% of Net Sales less the then current Marketing Fund contribution rate.
Approval of such change must be submitted to a vote of the members in good
standing of the Cooperative (including both Franchisor-owned and franchised
restaurants) and will take effect only if approval of the proposed change
receives a majority of votes cast in such election. Notwithstanding the
foregoing, if the combined Marketing Fund and Cooperative contributions exceed
6% due to a subsequent change in either contribution rate, then any restaurant
in the Cooperative may elect to contribute a lower percentage of Net Sales to
the Cooperative such that the combined total for that restaurant equals 6%.
However, each franchisee in the Cooperative must make the same election for all
the restaurants it owns that are in the Cooperative. In no event may a
Restaurant reduce the Marketing Fund contribution without our prior written
approval. We also have the right to authorize any Cooperative to determine
contributions on a different basis (fixed amount, geographic location, etc.).
Our decision on any issue concerning Cooperative contributions is final.

 

(b)          Marketing Fund. Papa John’s Marketing Fund, Inc., a Kentucky
nonstock, nonprofit corporation (the “Marketing Fund”), has been organized for
the purposes set forth in the Articles of Incorporation and By-Laws of the
Marketing Fund, as they may be amended from time to time (the “Bylaws”). You
automatically become a non-voting member of the Marketing Fund upon the
execution of this Agreement. Before opening the Restaurant you must execute and
deliver to the Marketing Fund an Advertising Agreement in the form prescribed by
the Board. The Marketing Fund is governed by the Board, which is established in
accordance with the Bylaws and which, as of the date of this Agreement, consists
of four directors, two appointed by us and two chosen by the franchisee-elected
members of the FAC (as defined in Section 25.(l)). Each director has one vote,
provided that we have the tie-breaker vote, except as may be otherwise provided
in the Bylaws.

 

-12-

 

 

(i)          The Marketing Fund is intended to increase recognition of the Marks
and to further the public image and acceptance of the System. We, the Marketing
Fund and the directors of the Marketing Fund do not undertake any obligation to
ensure that expenditures by the Marketing Fund in or affecting any geographic
area are proportionate or equivalent to contributions to the Marketing Fund by
Papa John’s restaurants operating in such geographic area or that you or the
Restaurant will benefit directly or in proportion to your contribution to the
Marketing Fund. We (including our officers, directors, agents and employees) are
not a fiduciary or trustee of the contributions to, or the assets of, the
Marketing Fund. We, the Marketing Fund and our respective officers, directors,
agents and employees will not be liable to you with respect to the maintenance,
direction or administration of the Marketing Fund, including with respect to
contributions, expenditures, investments and borrowings, except for acts
constituting willful misconduct.

 

(ii)         We and our Affiliates will make contributions to the Marketing Fund
for each Papa John’s restaurant that we own on the same basis as required of
comparable franchisees within the System.

 

(iii)        As long as you are in compliance with the Advertising Agreement and
the Articles and By-Laws of the Marketing Fund, you will be furnished with
advertising materials produced by or for the Marketing Fund for System-wide
distribution, on the same terms and conditions as such materials are furnished
to other franchisees.

 

(iv)        You must make your monthly contribution to the Marketing Fund on the
date and in the manner provided for in the Advertising Agreement and the By-Laws
and submit such statements and reports as the Board may designate from time to
time. From time to time the Board may designate one or more accounts to which
such contributions must be made and if requested or directed by the Marketing
Fund, you must make such payments separately. Contributions to the Marketing
Fund may be used to defray our expenses only to the extent of the administrative
costs and overhead that we may reasonably incur in rendering services to the
Marketing Fund.

 

(v)         The funds collected by the Marketing Fund, and any earnings thereon,
are not and will not be our asset or the asset of any franchisee.

 

(vi)        Although the Marketing Fund is intended to be of perpetual duration,
the Board has the right to terminate the Marketing Fund. However, the Marketing
Fund will not be terminated until all monies held by it have been expended for
the purposes set forth in its Articles of Incorporation and By-Laws or
distributed as permitted by law.

 

(vii)       Each member of the Marketing Fund (including us and our Affiliates),
is entitled to one vote per Restaurant it owns on certain changes of the
contribution rate, as described in Section 8.(a)(ii)(A).

 

-13-

 

 

(c)          Regional Cooperative Advertising. We have the right, in our sole
discretion, to designate a geographical area in which the Restaurant is located
for the purpose of establishing an advertising cooperative (the “Cooperative”).
If a Cooperative has been established applicable to the Restaurant at the time
you commence operations, you are deemed to be a member of such Cooperative upon
the date the Restaurant opens for business. If a Cooperative applicable to the
Restaurant is established at any later time during the Term, you automatically
become a member of such Cooperative, by virtue of your execution of this
Agreement, on the date the Cooperative commences operation. In no event will the
Restaurant be required to contribute to more than one Cooperative. We may
designate, from time to time, a formula for calculating a proration or reduction
of the contribution rate for Papa John’s restaurants in a Cooperative based on
media coverage, demographics or other factors. The following provisions apply to
each Cooperative:

 

(i)          Each Cooperative will be organized and governed in a form and
manner conforming to applicable state law but your obligation hereunder to
participate in and make monetary contributions to a Cooperative is not dependent
on any organizational formalities. Each Cooperative must commence operation on a
date that we approve or designate, which, for purposes of this Agreement,
constitutes the date that the Cooperative is established. Your contribution
obligation will commence on that date (or on the date of this Agreement, if a
Cooperative applicable to the Restaurant has already been established at that
time). On all matters to be voted on by the Cooperative’s membership, each
member (including us and our Affiliates) has one vote for each Papa John’s
restaurant it owns.

 

(ii)         Each Cooperative has been or will be organized for the purposes of
producing and conducting general advertising, marketing and promotional programs
and activities, including both print and electronic media, for use in and around
the applicable geographic area and developing standardized promotional materials
for use by the members.

 

(iii)        We make contributions to each Cooperative of which we are a member
on the same basis as required of comparable Papa John’s restaurant franchisees
within the System.

 

(iv)        No advertising, marketing or promotional programs or materials may
be used by the Cooperative or furnished to its members, and no advertising,
marketing or promotional activities may be conducted by the Cooperative, without
our prior written approval. All such programs, materials and planned activities
must be submitted to us for approval in accordance with the procedure set forth
below. Advertising agencies employed by a Cooperative must be approved by us.

 

(v)         Subject to the provisions above, each Cooperative has the right to
require its members to make contributions to the Cooperative in such amounts as
are determined by the governing body of the Cooperative.

 

(vi)        You must make your contributions to the Cooperative on the date and
in the manner designated by the Cooperative and submit such statements and
reports as may be designated from time to time by us or the Cooperative. The
Cooperative must submit to us such statements and reports as we may designate
from time to time.

 

-14-

 



 

(vii)       Notwithstanding the foregoing, we, in our sole discretion, may, upon
written request of a franchisee stating reasons supporting such request, grant
to any franchisee an exemption from the requirement of membership in a
Cooperative. Such an exemption may be for any length of time and may apply to
one or more Papa John’s restaurants owned by such franchisee. We may also exempt
one or more restaurants owned or controlled by us from the requirement of
membership in a Cooperative for such periods as we reasonably deem appropriate.
Our decision concerning an exemption is final.

 

(d)          Local Advertising. You must spend for local advertising, marketing
or promotional programs or activities such percentage of your Net Sales as will
enable you to meet the minimum total spending requirement set forth in Section
8.(a)(i)(C). You must submit verification of your local advertising expenditures
at such times and in such form as we request from time to time.

 

(i)          Supplemental Advertising. You have the right to conduct, at your
separate expense, supplemental advertising, marketing or promotional programs or
activities in addition to the expenditures specified herein. All such
supplemental programs or activities and all materials to be used in connection
therewith must be either prepared or previously approved by us within the 90-day
period preceding their intended use, or approved by us as provided below.

 

(ii)         Yellow Pages and Other Directories. You must, at your own expense,
obtain (or contribute to the cost of obtaining) a listing for the Restaurant in
each “yellow pages” and other telephone and business directories (including
digital or electronic directories) serving the Territory and each such listing
must be of the style, format and size, and in such form, as we may specify from
time to time.

 

(e)          National Promotions. You must participate, in compliance with our
standards, specifications and directives, in each national promotion that we
designate as mandatory for the System due to its value to the System and for
which we, in our judgment, determine that domestic systemwide participation is
essential to, or a significant element in, the value or success of the
promotion. These promotions may include: (i) offering of premium or other
speciality promotional products, which may require you to purchase non-standard
inventory items; (ii) customer service incentives; and (iii) sponsorships of or
association with selected promotional associates. Except for required purchases
of non-standard inventory items, costs you incur in mandatory promotions may be
counted towards your minimum advertising expenditure requirements. While we have
the right to dictate the products, services, maximum price points and other
parameters of national promotions, you have the right to select lower pricing
for such promotions in the Restaurant.

 

(f)          Our Approval. Before their use by the Cooperative or by you,
samples of all advertising, marketing and promotional materials not prepared or
previously approved by us within the 90-day period preceding their intended use,
including co-branding or cross-promotional efforts containing the name,
trademark, service mark, logo or emblem of any third party, must be submitted to
us (via commercial overnight courier or through the U.S. mail, return receipt
requested) for our approval, to ensure consistency with the then-current
standards and image of the System and protection of the Marks and the goodwill
associated therewith. If disapproval is not received within 20 days from the
date of receipt by us of such materials, the materials are deemed approved. The
Cooperative and you may not use, and must cease using, any advertising or
promotional materials that we may at any time disapprove, regardless whether we
have previously approved any such items.

 

-15-

 



 

(g)          Our Advertising. We may from time to time expend our own funds to
produce such marketing or promotional materials and conduct such advertising as
we deem necessary or desirable. In any advertising, marketing or promotional
efforts conducted solely by or for us, we have the sole discretion to determine
the products and geographical markets to be included, and the medium employed
and we have no duty or obligation to supply you with any advertising, marketing
or promotional materials produced by or for us at our sole expense.

 

(h)          Ownership of Advertising. We are the sole and exclusive owner of
all materials and rights that result from advertising and marketing programs
produced and conducted, whether by you, us, the Cooperative or the Marketing
Fund. Any participation by you in any advertising, whether by monetary
contribution or otherwise, does not vest you with any rights in the Marks
employed in such advertising or in any tangible or intangible materials or
rights, including copyrights, generated by such advertising. If requested by us,
you must assign to us any contractual rights or copyright that you acquire in
any advertising and execute such documents or instruments as we may reasonably
require in order to implement the terms of this Section 8.(h).

 

(i)          Internet Website, Social Media and Other Digital or Electronic
Marketing. Any internet website, social media site or channel (such as, but not
limited to, Facebook and Twitter accounts or sites) and other digital or
electronic marketing channels or media, whether now existing or hereafter
created (collectively “Electronic Channels”) are deemed “advertising” under this
Agreement and will be subject to, among other things, Sections 8.(e), 8.(f) and
8.(h) above. In connection with any Electronic Channel:

 

(i)          If required by us, you will not establish a separate Electronic
Channel, but only have one or more Electronic Channel page(s), as designated by
us, within our Electronic Channel;

 

(ii)         If we approve, in writing, a separate Electronic Channel for you,
then each of the following provisions apply:

 

(A)         You must not establish or use the Electronic Channel without our
prior written approval.

 

(B)         Before establishing the Electronic Channel, you must submit to us,
for our prior written approval, a sample of the proposed Electronic Channel
domain name, format, visible content (including proposed screen shots), and
non-visible content (including meta tags) in the form and manner that we may
reasonably require; and you must not use or modify such Electronic Channel
without our prior written approval as to such proposed use or modification.

 

-16-

 



 

(C)         In addition to any other applicable requirements, you must comply
with our standards and specifications for websites as prescribed by us from time
to time in the Manuals or otherwise in writing.

 

(D)         If required by us, you must establish such hyperlinks or other link
or connection to our Electronic Channel and others as we may request in writing.

 

(E)         Upon expiration or termination of the Franchise, you must cease use
of any Electronic Channel associated with the Restaurant and assign to us or, at
our election, delete any domain name, or other Electronic Channel page, name or
site containing any of the Marks or any words or combinations of words, letters
or symbols that are confusingly or deceptively similar to any of the Marks.

 

The provisions of this Section 8.(i) also apply to Cooperatives.

 

(j)          Contributions from Non-Traditional Locations. Any Non-Traditional
Location that we license or franchise under the Papa John’s name on or after
June 1, 2007 will be required to pay one-quarter (25%) of the then current rates
for the Marketing Fund and that Cooperative for the area in which the
Non-Traditional Location is located. Notwithstanding the foregoing, if you are
the franchisee or licensee of the Non-Traditional Location and also own more
than 80% of the Restaurants in the Cooperative, you will not be required to make
the Cooperative contribution on behalf of the Non-Traditional Location. If we
own 80% or more of the restaurants in a Cooperative, we may exempt the
Non-Traditional Location from the Cooperative contribution regardless of whether
we operate or license a third party to operate the Non-Traditional Location.

 

(k)          Partnership Marketing. We may establish marketing programs with
third parties to promote our brand or their brand, or both (“Partnership
Marketing”). If the program solely promotes another brand, we will reimburse any
funds paid by the Marketing Fund. These programs may involve electronic media,
including Alternative Ordering Systems, or print (including direct mail, box
toppers, door hangers, etc.) and you may be required to participate. We expect
to receive revenues from these promotions in excess of our direct and allocated
expenses associated with securing these programs. However, after we recover net
revenues (amounts paid to us less all direct and allocated expenses incurred to
secure such revenues) equal to $2.25 million, the next $2.0 million will be paid
to the Marketing Fund. After these two amounts are fully paid, we will
contribute 30% of net revenues from Partnership Marketing to the Marketing Fund,
provided, that the amount that we are required to so contribute to the Marketing
Fund together with the amount that we are required to contribute to the
Marketing Fund under Section 5.(d), is limited to $5.0 million in any fiscal
year.

 

(l)          Leverage Marketing. We may adopt various marketing programs from
time to time that involve merchandise, samples or promotional material to be
distributed in Papa John’s restaurants or delivered with customer orders, or
both (collectively, “Leverage Marketing”). You must participate in these
promotions but you are also entitled to receive any net revenue (revenue minus
direct and allocated expenses) paid or payable based on the number of items
distributed, identified goals or other criteria for the applicable program. To
the extent that we receive net revenue from Leverage Marketing conducted at
franchisee-owned restaurants, we will use reasonable efforts to allocate it
among all participating restaurants on an equitable basis.

 

-17-

 

  

9.          Telephone Number. The only customer ordering telephone number
assigned to the Restaurant is set forth in Section 25.(m) (the “Telephone
Number”). Upon termination or expiration of the Franchise, you must cease using
the Telephone Number. You must not use the Telephone Number for any other
business. If you obtain any additional or substitute telephone service or
telephone number at the Restaurant, you must promptly notify us and such
additional or substitute number will be subject to this Agreement. Upon
termination or expiration of the Franchise, you must immediately take all such
actions as may be necessary to transfer the Telephone Number, any other
telephone number publicized to customers and any telephone directory listings
associated with the Restaurant or the Marks to us. You acknowledge that, as
between us and you, we have the sole right to and interest in all telephone
numbers and directory listings associated with the Restaurants or the Marks.
Concurrently with the execution of this Agreement, you will execute and deliver
the form of assignment of telephone numbers and listings (the “Telephone Number
Assignment”), required by the applicable local telephone company or, if the
local telephone company has no form, our current blank assignment form attached
to this Agreement as Exhibit B. You acknowledge that the telephone company and
all listing agencies may accept this Agreement and/or the Telephone Number
Assignment as conclusive evidence of our exclusive right in such telephone
numbers and directory listings and its authority to direct their transfer.

 

Upon termination or expiration of the Franchise, we have the right and are
hereby empowered to effectuate the Telephone Number Assignment and, in such
event, you will have no further right, title or interest in the telephone
numbers and listings but you remain liable to the telephone company for all
charges and fees owing to the telephone company on or before the effective date
of the assignment hereunder.

 

As between us and you, upon termination or expiration of the Franchise, we have
the sole right to and interest in the Telephone Number and all other telephone
numbers and listings, including listing in online, digital or other electronic
directories, associated with the Restaurant or the Marks, and you appoint us as
your true and lawful attorney-in-fact to direct the telephone company or other
directory provider to assign same to us, and execute such documents and take
such actions as may be necessary to effectuate the assignment. Upon such event,
you must immediately notify the telephone company or other directory provider to
assign the telephone numbers and listings to us. If you fail to promptly direct
the telephone company or other directory provider to assign the telephone
numbers and listings to us, we have the right to direct the telephone company or
other directory provider to effectuate the Telephone Number Assignment. The
telephone company or other directory provider may accept our written direction,
this Agreement or the Telephone Number Assignment as conclusive proof of our
exclusive rights in and to the telephone numbers and listings upon such
termination or expiration and that such assignment will be automatically and
immediately effective upon the telephone company’s or other directory provider’s
receipt of such notice from us or you. If the telephone company or other
directory provider requires that the parties execute the telephone company’s or
other directory provider’s assignment forms or other documentation at the time
of termination or expiration of the Franchise, our execution of such forms or
documentation on your behalf constitutes your consent and agreement to the
assignment. At any time after the Effective Date, you will perform such acts and
execute and deliver such documents as may be necessary to assist in or
accomplish the assignment described herein and the Telephone Number Assignment
upon termination or expiration of the Franchise.

 

-18-

 

  

10.         Construction, Design and Appearance; Equipment.

 

(a)          Construction. You must construct or remodel the Premises at the
Location in accordance with our construction or remodeling plans and design,
layout and decor specifications. You must purchase or lease the pizza
preparation, beverage storage or dispensing, storage and other equipment,
displays, fixtures, and furnishings that we designate. You will make no changes
to any building plan, design, layout or decor, or any equipment or signage
without our prior written consent, and you must maintain the interior and
exterior decor in such manner as may be reasonably prescribed from time to time
by us.

 

(b)          Signs. You must prominently display, at your expense, both on the
interior and exterior of the Premises, advertising signs in such form, color,
number, location and size, and containing such Marks, logos and designs as we
may designate. Such signs must be obtained from a source designated or approved
by us. You must obtain all permits and licenses required for such signs and you
are responsible for ensuring that all signs comply with all laws and ordinances.
You will not display in or upon the Premises any sign or advertising of any kind
to which we object.

 

(c)          Information System. You must: (1) acquire, maintain and use in the
operation of the Restaurant the “Information System” (as defined below) for the
Restaurant and the right to use, for the term of this Agreement, the “Designated
Software” (as defined below) in the manner specified by us; (2) obtain any and
all hardware, peripheral equipment and accessories, arrange for any and all
support services and take all other actions that may be necessary to enable the
Information System and the Designated Software to operate as specified by us
(including installation of electrical wiring and data cabling, and temperature
and humidity controls) that may be necessary to prepare the Restaurant to enable
the Information System to operate as specified by us; and (3) install and use
the Designated Software on the Information System, and use such items solely in
the operation of the Restaurant in the manner specified by us. You are
responsible for all costs associated with the foregoing, including but not
limited to transportation, installation, sales, use, excise and similar taxes,
site preparation and disposal of retired hardware. You must operate only
Designated Software on the Information System. The Designated Software, and all
additions, modifications and enhancements thereto, constitute “confidential
information,” and are subject to the provisions of Section 17 of this Agreement.

 

(i)          Definitions. For purposes of this Agreement, the terms listed below
have the meanings that follow them.

 

(A)         “Designated Software” - Such software, programming and services as
we may specify or require from time to time for use by you in the Restaurant.
The Designated Software may consist of and/or contain either or both of the
following:

 

-19-

 

  

(1)         Packaged Software. Software purchased and licensed from us or a
third party and/or third-party subcomponents that we have the authority to
license or sell to you (“Packaged Software”) pursuant to and in accordance with
agreements that we enter into with such third-party vendors (collectively, the
“Packaged Software Agreements”).

 

(2)         Proprietary Programs. Proprietary computer software programs that we
may develop or cause to be developed and that are owned by us or licensed
exclusively to us and that we designate for use on the Information System in the
operation of a Restaurant, including any modifications, additions or
enhancements to such software programs (“Proprietary Programs”).

 

(B)         “Information System” - Those brands, types, makes, and/or models of
communications and computer systems, hardware, network devices, security systems
and internet access platforms specified and required by us for: (i) use in the
Restaurant; (ii) between or among Papa John’s Restaurants and/or us; or (iii)
between customers, vendors or suppliers and the Restaurant. The Information
System will include the Designated Software, hardware and point of sale systems,
information storage, retrieval, data transmission systems, third party
integrations and security systems.

 

(ii)         Grant of License. We will grant to you, and cause our Vendors
(defined below) to grant to you, a nonexclusive, nontransferable, nonassignable
license to use the Designated Software, subject to the same terms and conditions
under which the Designated Software is licensed to our other franchisees in
general. You are bound by the terms of each Packaged Software Agreement and, to
the extent you purchase all or portions of the Designated Software from or
through us. The vendors and licensors of all or portions of the Designated
Software (collectively, the “Vendors”) are third-party beneficiaries of this
Agreement with full rights to enforce this Agreement as it pertains to the
Designated Software. The Designated Software and any data generated by the use
of the Designated Software are the valuable, proprietary property and trade
secret of us and/or our Vendors, and you must use the utmost care to safeguard
the Designated Software and any data generated by the use of the Designated
Software and to maintain the copyright protection and the secrecy and
confidentiality thereof. We have the right to use the data as we determine
appropriate, provided, we will: (i) not use or sell the data to any “Competitive
Business” (as defined in the Owner Agreement); and (ii) consult with the FAC
regarding any sale to or use by a third party of data generated by franchisees
(limited to phone numbers, names, street addresses, email addresses and purchase
history). We will account for the Net Revenues from the sale to, or use by,
third parties of data generated by franchisees as Partnership Marketing under
Section 8.(k).

 

(iii)        Access; Enhancements and Changes.

 

(A)         Access to System. We have the right at all times to access the
Information System and to retrieve, analyze, download and use the Designated
Software and all software, data and files stored or used on the Information
System. We may access the Information System in the Restaurant or from other
locations, including our headquarters and regional offices. You must store all
data and information that we designate from time to time on the Information
System. No unauthorized data or information may be stored on the Information
System.

 

-20-

 

  

(B)         Enhancements and Changes. During the Term of this Agreement, and
provided that you are in compliance with the terms of this Agreement, we may
notify you of, and you must promptly implement, all upgrades, modifications,
enhancements, extensions, error corrections and other changes to the components
of the Information System developed or adopted by us for use in the operation of
the Restaurant.

 

(C)         Information Systems Maintenance. You must maintain the Information
System in accordance with our published maintenance program, as amended from
time to time (which will also be adhered to by our Papa John’s restaurants). If
you fail to maintain the Information System in accordance with our published
maintenance program, you must reimburse any costs that we or our agents incur to
bring your Information System up to our standards. The published maintenance
program may include, but is not limited to, a hardware spares program and a
preventive maintenance program. Such maintenance is necessary to help ensure the
proper functioning of the Information System. You will not attach any device to
the Information System without our prior written approval.

 

(D)         Ideas and Suggestions. You must promptly disclose to us all ideas
and suggestions for modifications or enhancements of the Information System or
any component thereof that are conceived or developed by or for you, and we and
our Affiliates have the right to use and license such ideas and suggestions. All
modifications and enhancements made to the Information System, together with the
copyright therein, are the property of us (or the appropriate Vendor if we so
designate), without regard to the source of the modification or enhancement, and
you hereby assign all of your right, title, and interest in any ideas,
modifications, and enhancements to us (or the appropriate Vendor if we so
designate). You must execute any documents, in the form provided by us, that we
determine are necessary to reflect such ownership.

 

(E)         Removal. Upon expiration or termination of this Agreement, you must:
(1) allow our employees or agents to remove the Designated Software from the
Information System; (2) immediately return to us the Designated Software, each
component thereof, any data generated by the use thereof, all documentation for
the Designated Software and other materials or information that relate to or
reveal the Designated Software and its operation; and (3) immediately destroy
any and all back-up or other copies of the Designated Software or parts thereof,
and any data generated by the use of the Designated Software (other than
financial information relating solely to you).

 

-21-

 

  

(iv)        On-Site Installation Fee. Our Affiliate, Papa John’s USA, Inc.
(“PJUSA”), offers installation services for the Designated Software. You are not
obligated to use PJUSA’s services but installation must be performed by a
qualified provider approved by us. If PJUSA installs the Designated Software on
your Information System, you must pay to PJUSA upon installation an on-site
installation fee (the “On-Site Installation Fee”) at its then-current rates,
plus all reasonable travel, lodging and other expenses that PJUSA incurred in
connection with the installation. In exchange for this On-Site Installation Fee,
PJUSA will install the Designated Software on the Information System and provide
one or more system installers/trainers at the Restaurant, generally, for a
two-day install, 1 day before the Restaurant opens for installation and training
and the day the Restaurant opens, for support. This installer/trainer will
assist your employees in the use of the Information System. PJUSA may also
charge additional On-Site Installation Fees at our then-current rate, each time
an enhancement or modification to the Information System is installed at the
Location. The On-Site Installation Fee does not include any hardware, supplies,
data cabling, electrical wiring, or cash drawer or shelving installation or
other site work necessary to prepare the Restaurant for the Information System.
These are your sole responsibility. However, some or all of these materials and
services may be offered by PJUSA or its agent for an additional fee. If more
than 4 days of on-site installation, training and support is required, it will
be provided by PJUSA or its agent at its then-current daily rate (currently $500
per day) plus additional expenses.

 

(v)         On-Site Support Fee. You must pay to PJUSA each time on-site support
is required for enhancements, modifications or maintenance to the Information
System (the “On-Site Support Fee”) at our then-current rate. Generally,
enhancements and upgrades are accomplished electronically through direct access
to the Information System, in which case no onsite support or fee payment is
required.

 

(vi)        Help Desk Service Fee. PJUSA may offer software support services for
the Information System. If you choose to utilize these services, you pay to
PJUSA a recurring software support service fee (“Help Desk Service Fee”) of , at
your election: (A) PJUSA’s thencurrent monthly fee if you subscribe to the Help
Desk; or (B) PJUSA’s then-current hourly rate, with a ½ hour minimum, if you
elect to pay for Help Desk services on a fee-for-service basis. In exchange for
this fee, PJUSA will provide general assistance and support for your Information
System.

 

(vii)       Software Maintenance Fee. You must pay to PJUSA a monthly software
maintenance fee (“Software Maintenance Fee”). This Software Maintenance Fee
includes software maintenance, research and development, upgrades and
enhancements and installation media, if any, that we adopt, require or provide.
Installation on the Information System, if required, will be charged as
described in Section 10.(c)(iv).

 

(viii)      Changes in Fees. The On-Site Installation Fee, the On-Site Support
Fee, Help Desk Fee, the Software Enhancement Fee and/or per diem charges may be
changed by PJUSA from time to time; provided that the Help Desk and Software
Enhancement Fees are intended to cover PJUSA’s actual costs, including
reasonable allocations of direct, actual overhead and other expenses related to
the Information System and the services that PJUSA provides.

 

-22-

 

 

(ix)         Warranties and Limitation of Liability. We represent and warrant to
you that if we sell or license the Proprietary Programs to you: (A) we will have
all rights, licenses and authorizations necessary to license the Proprietary
Programs to you, subject only to nonexclusive licenses granted to others; and
(B) the Proprietary Programs will not, and as a result of any enhancements,
improvements or modifications provided by us will not, to the best of our
knowledge, infringe upon any United States patent, copyright or other
proprietary right of any third party. If your use of the Proprietary Programs as
provided by us is enjoined as a result of a claim by a third party of patent or
copyright infringement or violation of proprietary rights, we will, in our sole
discretion, either: (1) procure for you the right to continue use of the
Proprietary Programs as contemplated hereunder; or (2) replace the Proprietary
Programs or modify it such that there is no infringement of the third party’s
rights; and such action by us will be your sole and exclusive remedy against us
in such event. We do not represent or warrant to you, and expressly disclaim any
warranty that the Proprietary Programs are error-free or that the operation and
use of the Proprietary Programs by you will be uninterrupted or error-free. We
have no obligation or liability for any expense or loss incurred by you arising
from use of the Proprietary Programs in conjunction with any other computer
program. Without limiting the generality of the foregoing, you are solely
responsible for inputting into and configuring the Information System to
accommodate information of local applicability, including state and local
taxability of goods and services sold or provided in the Restaurants and state
and local sales tax rates.

 

EXCEPT FOR THE ABOVE EXPRESS LIMITED WARRANTIES, WE MAKE NO WARRANTIES, EXPRESS
OR IMPLIED, ORAL OR WRITTEN, WITH RESPECT TO THE DESIGNATED SOFTWARE OR ANY
PORTION THEREOF, INCLUDING ANY PROGRAM DOCUMENTATION OR OTHER MATERIAL FURNISHED
HEREUNDER, OR ANY COMPONENT THEREOF, AND THERE ARE EXPRESSLY EXCLUDED ALL
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT
THERETO. WE HAVE NO LIABILITY FOR CONSEQUENTIAL, EXEMPLARY, INCIDENTAL OR
PUNITIVE DAMAGES.

 

(d)          Maintenance, Remodeling, Re-equipping, Enhancements and
Replacements. You must at all times to maintain the Restaurant in accordance
with our standards, and, within 90 days from the date of written notice from us,
remodel or re-equip or perform such maintenance at the Restaurant in accordance
with the specifications we provide. Such maintenance, remodeling and
re-equipping may include: replacing worn out, obsolete, or dated equipment,
fixtures, furnishings and signs; structural modifications; painting and
redecorating; and purchasing more efficient or improved equipment. We may
require you to perform maintenance and remodeling and to purchase equipment at
such times as we deem necessary and reasonable; provided, that we may not
require any significant remodeling of the Restaurant during the first two years
of the Initial Term of the Franchise (this restriction is not applicable to
renewal terms even if a new Franchise Agreement is executed in connection with
the renewal of the Franchise). We may, during the term of this Agreement,
require you to modify, enhance and/or replace all or any part of the Information
System and/or the Designated Software at your expense, and you must, within 120
days of receipt of written notice from us, acquire, or acquire the right to use
for the remainder of the term of this Agreement, the modified, enhanced or
replacement version of the Information System and/or Designated Software
specified by us. You must take all other actions as may be necessary to enable
the modified, enhanced or replacement Information System and Designated Software
to operate as specified by us. Any such modifications, enhancements, and
replacements may require you to incur costs to purchase, lease and/or license
new or modified computer hardware and/or software or other equipment and to
obtain different and/or additional service and support services during the term
of this Agreement. You acknowledge that we cannot estimate the costs of future
maintenance, enhancements, modifications, and replacements to the Restaurant,
equipment, signage, the Information System or other items. YOU ACKNOWLEDGE THAT
EQUIPMENT, ADDITIONS, ENHANCEMENTS, ALTERATIONS, MAINTENANCE AND RENOVATIONS
REQUIRED BY US MAY INVOLVE SUBSTANTIAL ADDITIONAL INVESTMENT BY YOU DURING THE
TERM OF THIS AGREEMENT.

 

-23-

 

 

11.         Operations; Standards of Quality; Inspections.

 

(a)          Principal Operator. You must designate an individual to serve as
the “Principal Operator” of the Restaurant, provided, if you are developing and
operating multiple Restaurants pursuant to a Development Agreement, you need
designate only one Principal Operator for your operation, not one for each
Restaurant. The Principal Operator must meet the following qualifications:

 

(i)          The Principal Operator must own at least a 5% equity interest in
you; provided that you will not be in default of this requirement if the
Principal Operator is entitled to a bonus of not less than 5% of the net profits
of the Restaurant, payable after the end of each Period, and also has the right
to acquire not less than a 5% equity interest in you within 12 months of his or
her hire date, which rights must be evidenced by a written agreement between the
Principal Operator and you. You must provide us with a copy of any such
agreement upon request. Once the Principal Operator has acquired an equity
interest in you, he or she must continue to own that interest (or a greater
interest) during the entire period he or she serves as the Principal Operator.

 

(ii)         The Principal Operator must devote full time and best efforts to
the supervision and conduct of the development and operation of the Restaurant
and, as required in this Agreement, must agree to be bound by the
confidentiality and non-competition provisions of the Owner Agreement. At such
time as the Principal Operator becomes an owner of an interest in you, he or she
must agree to be bound by all the provisions of the Owner Agreement.

 

(iii)        The Principal Operator must be a person approved by us who
completes, to our satisfaction, our initial training requirements and
participates in and successfully completes, to our satisfaction, all additional
training as we may reasonably designate.

 

(iv)        The Principal Operator must be proficient in writing and speaking
English, to ensure compliance with our operational standards and to ensure
efficient communications with customers and us.

 

If, at any time for any reason, the Principal Operator no longer qualifies to
act as such, you must promptly designate another Principal Operator subject to
the same qualifications listed above. Any sale or transfer of any portion of the
Principal Operator’s interest in you, if any, that would reduce the Principal
Operator’s equity interest or voting rights in you to less than 5% of the total
constitutes a transfer of an interest, subject to the terms and conditions of
Section 14 hereof; and any failure to comply with such terms and conditions
constitutes a default by you under this Agreement. However, if the Principal
Operator owns 5% or less of you, then a transfer of the Principal Operator’s
interest to you, another shareholder, member or partner of you or to a successor
Principal Operator does not require our consent, is not subject to our right of
first refusal and no transfer fee is required. You must promptly notify us in
writing of any such transfer and provide all information about the transferee
and the terms of the transfer as we may reasonable request.

 

-24-

 

 

(b)          Management of the Restaurant. The Principal Operator must
personally devote his/her full time and best efforts to the management and
operation of the Restaurant in order to ensure compliance with this Agreement
and to maintain our high standards. Management responsibility includes: presence
of the Principal Operator or a manager at the Restaurant during all business
hours; maintaining the highest standards of product quality and consistency;
maintaining the Restaurant in the highest condition of sanitation, cleanliness
and appearance; and supervising employees to ensure that the highest standard of
service is maintained and to ensure that your employees deal with customers,
suppliers, us, and all other persons in a courteous and polite manner.

 

(c)          Compliance with Our Standards. You have full responsibility for the
conduct and terms of employment for your employees and the day-to-day operation
of your business, including hiring, termination, pay practices and any other
employment practices. However, in order to ensure compliance with the quality
standards and other requirements of the System, you must operate the Restaurant
through strict adherence to the standards, specifications and policies of the
System as they now exist, and as they may from time to time be modified. Such
standards and policies include: (i) specifications and preparation methods for
food and beverages; (ii) hours of operation; (iii) menu items and services
offered; (iv) employee uniform requirements and specifications; (v) use of
specified emblems and Marks on containers, bags, boxes, napkins, and other
products; (vi) methods of payment accepted from customers; and (vii) data
privacy and security.

 

(d)          Training. You must, at your own expense, conduct at the Restaurant
such training and instruction, using such materials, equipment and supplies, as
we may reasonably require from time to time. Should any employee or prospective
employee of yours perform work that in our reasonable judgment requires
additional operational training, skills or knowledge, such employee must take
part in such additional training and instruction. You are solely responsible for
all wages, travel and living expenses, and all other costs incurred by you and
your employees in connection with any training or instruction that we provide or
require.

 

(e)          Manuals. We will lend to you one or more manuals that contain: (i)
the mandatory and suggested specifications, standards and operating procedures
prescribed from time to time by us; and (ii) information relative to other
obligations hereunder and the operation of the Restaurant (the “Manuals”). The
Manuals at all times remain our sole property. We may, from time to time, revise
the contents of the Manuals. To the extent that we deem it necessary or
appropriate, we will provide you with policy and procedure statements or other
written notice of specifications, standards and procedures. You must promptly
adopt and use the formulas, methods, procedures, policies, menus, recipes, food
products and other standards and specifications contained in the Manuals, policy
and procedure statements and other written notices as issued and/or as modified
from time to time by us. All information in the Manuals, policy and procedure
statements and other notices constitutes confidential information and trade
secrets, subject to the provisions of Section 17. You will not copy any part of
the Manuals or any other communication or information provided by us.

 

-25-

 

 

(f)          Variations in Standards. You will not implement any change to the
System without our prior written consent. However, because complete and detailed
uniformity under varying conditions may not be possible or practical, we
specifically reserve the right, in our sole discretion and as we may deem in the
best interests of you or the Chain, to vary the System, including specific
standards, policies and/or procedures, within the Restaurant or any other
restaurant(s) in the Chain based upon peculiarities of a particular location or
circumstances, including: density of population and other demographic factors;
size of the Territory; business practices or customs; and any other condition
that we deem to be of importance to the operation of such restaurant(s) or the
Chain. You acknowledge that because of these factors and others, there may be
variations from standard specifications and practices in the Chain and that you
are not entitled to require us to grant like or similar variations or privileges
to you.

 

(g)          Your Developments. We have the right to use and incorporate into
the System for the benefit of other franchisees and us any modifications, ideas
or improvements, in whole or in part, developed or discovered by you or your
employees or agents, without any liability or obligation to you or the developer
thereof.

 

(h)          Compliance with Laws and PCI Standards. You will at all times
during the Term comply with: (i) all applicable laws, ordinances, rules and
regulations of all governmental bodies; and (ii) Payment Card Industry (“PCI”)
standards for safeguarding customer data.

 

(i)          Courtesy; Cooperation. At all times and under all circumstances,
you and your employees will treat all customers and other persons, including our
agents, officers, and employees, with the utmost respect and courtesy and fully
cooperate with us and our agents, officers and employees in all aspects of the
franchise relationship.

 

(j)          Inspections. An agent, officer or employee of ours may make
inspections of the Restaurant to ensure compliance with all required standards,
specifications and procedures. Our representative may inspect the condition and
operation of the Restaurant and all areas of the Restaurant at any time during
normal business hours. Such inspections may include: (i) reviewing sales and
order forms; (ii) observing the Principal Operator and all managers and your
other employees; (iii) interviewing any such persons; (iv) interviewing
customers of the Restaurant in order to evaluate your performance and to ensure
that the Restaurant is being operated in accordance with the requirements of
this Agreement and the Manuals; and (v) conducting any type of audit or review
necessary to evaluate your compliance with all required standards,
specifications or procedures. We may, from time to time, make suggestions and
give mandatory instructions with respect to your operation of the Restaurant, as
we consider necessary or appropriate to ensure compliance with the then-current
quality standards and other requirements of the System and to protect the
goodwill and image of the System. To the extent a non-privileged, written report
is generated, we will provide a copy to you or your Principal Operator following
each inspection stating our findings and recommendations on the operation of the
Restaurant.

 

-26-

 

 

12.         Products; QCCs; Menu.

 

(a)          Products. You must use only those food items, ingredients,
beverages, cooking materials, containers, boxes, cups, packaging, menus,
uniforms, and other products and materials in the operation of the Restaurant as
we specifically designate or approve. You may be required to purchase from us
certain products that involve trade secrets or that have been specially prepared
by us or at our direction or that we consider to be integral to the System. We
may require that certain products be purchased from one or more designated
suppliers. Products other than those required to be obtained from us or a
designated supplier may be purchased from any source, provided that the
particular supplier and products have been approved by us. We may, from time to
time, amend the list of approved products and suppliers. You acknowledge that
we, our Affiliates or the Marketing Fund may, from time to time, derive revenue
from designated or approved suppliers based on the sale of products to you and
our other franchisees. We will disclose all such revenues and the identity of
the suppliers to you, but we are entitled to retain such revenues for our or our
Affiliates’ own use and credit without obligation to you. To the extent such
revenues are generated from sales by “PJFS” (as defined below), they will be
included (net of expenses and allocations) in the disclosure of PJFS’s income.
PJFS will not unreasonably require you to purchase a non-proprietary item as a
condition to purchasing a confidential or proprietary item that can be purchased
only from PJFS.

 

(b)          Quality Control Centers. PJ Food Service, Inc. (“PJFS”) currently
supplies designated and approved products to Papa John’s restaurants owned by us
or our Affiliates and those of our franchisees from quality control centers that
are either owned or operated by PJFS or us (the “QCCs”). PJFS is currently the
only designated supplier of dough, prepared pizza crusts and Papa John’s
proprietary pizza sauce for use by Papa John’s restaurants and you must purchase
dough, prepared pizza crusts and pizza sauce from PJFS or a designated
representative unless and until such time as a successor supplier of dough,
crusts and/or pizza sauce is designated. PJFS has no obligation to continue
supplying you or to continue to operate a QCC. If PJFS ceases operating a QCC
capable of supplying the Restaurant, or terminates service to you (other than as
a result of the termination or expiration of the Franchise), we will provide you
with the name, address and phone number of an alternative approved supplier(s)
and the products to be purchased from such supplier(s). All purchases by you
from the QCCs are on the terms specified from time to time by PJFS, including
your provision of unattended access to the Restaurant for the purpose of
effecting unattended deliveries during times when the Restaurant is closed.
PJFS, through us, hereby reserves the right to specify different terms for
different franchisees. We make no representations or warranties about any of the
services performed by or any of the products produced or sold by or through PJFS
or any other designated or approved supplier.

 

-27-

 

 

(c)          Alternative Suppliers. If you desire to: (i) use any equipment,
supplies or other products not previously designated and approved by us; (ii)
obtain designated products from a source of supply not previously approved by
us; or (iii) offer any non-standard menu item or service in the Restaurant; you
must furnish to us for our prior approval, free of cost, samples of such
products (or a description and demonstration of any such service) in reasonable
quantities, its cartons, containers and packaging and wrapping material, the
quality and style of which will be subject to our approval. Such distributor,
supplier, products or services will be approved for use in the Restaurant only
upon your receipt of written approval from us. We may withdraw our approval of
any previously approved supplier, products or services and you must cease using
such products, supplier and/or services upon receipt of written notice from us.
In connection with our investigation and review of any alternative supplier
identified and submitted for approval by you (including requalification of any
supplier that, after our initial qualification and approval, fails to adhere to
or maintain our quality standards or specifications) or investigation and review
of any non-standard menu item that you desire to offer, you must reimburse to us
all of our reasonable expenses incurred in investigating such alternative
supplier or establishing standards for, and approving the offering of such
non-standard menu item or service and the supplier(s) thereof (or ingredients
therefor, as the case may be), in each case including all travel, lodging and
meal expenses of our employees or agents, and regardless of whether we approve
or disapprove such alternative supplier or non-standard menu item. We will not
unreasonably withhold, condition, delay or revoke approval of any qualified
third party product or supplier.

 

(d)          Commercial Terms. We have no responsibility for the commercial
terms of transactions between you and your distributors and suppliers. The terms
and conditions of your purchase of goods from suppliers (including our
Affiliates) will be upon the terms and conditions established by such suppliers
from time to time, or through your independent bargaining with such distributors
or suppliers. Except for the payment provisions of Section 3.(e), this Agreement
does not establish the commercial terms of any purchase and sale transaction
between you and any supplier (including our Affiliates). To protect the business
reputation, image and goodwill of the System and the Chain, you must promptly
and within the due time allowed, make payment to all suppliers of goods and
services sold or provided to you in connection with the construction, equipping
and operation of the Restaurant, including us, our Affiliates, and our
designated suppliers, excepting only non-payment resulting from a bona fide
dispute with a vendor. Any approved suppliers will be required to disclose to
the FAC the terms of purchases from such suppliers, including all revenues,
rebates, and discounts that the supplier provides to or for the account of Papa
John’s franchisees or their affiliates.

 

(e)          Menu Items. You must: (i) offer for retail sale, and carry on your
menu, only those types, sizes, styles and brands of pizza, pizza dough, pizza
sauce, toppings, beverages, and other products as we specify from time to time;
(ii) offer all menu items and services that we specify or designate from time to
time as mandatory for the System, including: (A) items that are temporary
promotion items, and (B) non-food items that are integral to systemwide or
national promotional programs; (iii) make all menu items specified by us
available for carry-out and delivery service from the Restaurant; and (iv) offer
only approved services at or from the Restaurant or under or in connection with
the Marks. You will not sell or carry on your menu any food items or other
products, or provide any services, that we have not specified or approved.

 

(f)          Pricing. You have the sole responsibility for establishing your
prices, provided however: (i) we may set mandatory maximum price points for
national promotions; (ii) you will not make or collect any delivery charge or
other separate charge for delivered products, regardless of how named or
characterized, without our reasonable approval; and (iii) you will not enter
into any agreement, arrangement or concerted practice with any other person
whatsoever, in violation of any applicable law relating to antitrust, restraint
of trade, unfair competition or unfair or deceptive trade practices.

 

-28-

 

 

13.         Accounting and Reports.

 

(a)          Accounting. We may lend to you and/or the person(s) who will be
preparing your reports and financial statements for each Period or year end one
or more manuals, which manual(s) may contain mandatory and/or optional
accounting procedures, forms, chart of accounts and other items deemed relevant
or necessary by us. You must direct your bookkeeper/accountant to follow all
mandatory policies, procedures, forms, formats and other items set forth in such
manuals. The accounting manual(s) constitute part of the “Manuals” as defined in
this Agreement.

 

(b)          Recordkeeping. You must: (i) establish and maintain accounting and
record keeping systems substantially in accordance with the specifications and
procedures provided by us and as amended from time to time, including
maintaining accounting records on a basis enabling or facilitating reporting to
us according to monthly or multi-week periods (each such accounting period is
referred to as “Period”); (ii) make all such records available to us upon
request; and (iii) maintain and preserve, for at least five years from the date
of preparation, full, complete and accurate books, records and accounts.

 

(c)          Periodic Reports. Upon our request, you must deliver to us: (i) a
statement, in the form prescribed by us, of the revenues and expenses of the
Restaurant for the immediately preceding Period; and (ii) such other records and
reports as are requested by us, including bank statements, sales and expense
forms and reports, and a current balance sheet.

 

(d)          Review by Us. At all times during the Term, we, or our authorized
agent, have the right to review all your sales and expense records and reports
that are located in or that relate to the Restaurant, and to make copies of all
such items.

 

(e)          Year-End Reports. Within 120 days following your fiscal year end,
you must provide us with copies of your financial statements, including an
income statement for the fiscal year just ended and a balance sheet as of the
end of such fiscal year, which financial statements must be prepared in
accordance with generally accepted accounting principles applied on a consistent
basis. You must: (i) furnish us with copies of all state sales tax returns as we
request from time to time; and (ii) promptly notify us if any such return is not
timely filed, or if any extension is filed, and the reasons therefor.

 

(f)          Examinations and Audits. We or our designated agents have the
right, at all times and upon reasonable notice, to examine or audit your books
and records, and to make copies thereof. If any such examination or audit
discloses any underpayment of the Royalty, Marketing Fund payments, or any other
sums or fees owed to us and/or any of our Affiliates, you must immediately pay
the deficient amount plus interest thereon from the date due until paid, at a
rate equal to 12% per annum. All payments received will first be credited
against interest due and then against other payments due. If such an examination
or audit discloses an understatement in any statement or report of 5% or more,
you must, in addition to the above provision, reimburse us for the cost of
having your books examined or audited. The foregoing are in addition to any
other rights or remedies we may have, including the termination of the Franchise
granted herein.

 

-29-

 

 

14.          Transfers; Our Right of First Refusal.

 

(a)          Transfer Defined. For purposes of this Agreement, the term
“transfer” means any issuance, sale, assignment, gift, grant, transfer by
bankruptcy, transfer by judicial order, merger, consolidation or share exchange.

 

(b)          Transfers by Us. We may transfer or assign this Agreement or any or
all of the rights, interests, benefits or obligations arising hereunder without
restriction. Upon any transfer or assignment of this Agreement by us, we will be
automatically released from all obligations and liabilities arising or accruing
in connection with this Agreement after the date of such transfer or assignment.

 

(c)          Transfers by You. Your rights and interests under this Agreement
are and remain personal to you. You recognize that we have granted the Franchise
in reliance on your business and financial capacity and other attributes, and in
reliance upon the Owner Agreement. Except as otherwise expressly provided in
this Section 14.(c), any ownership or structural changes in you, including but
not limited to, any merger, reorganization, issuance of additional shares or
classes of stock or additional membership or partnership interests, constitute a
transfer of the Franchise and are be subject to our prior written approval.
Accordingly, neither you nor any holder of any capital stock or other ownership
interest in you (if you are a corporation or other entity) may, without
obtaining our prior written consent, transfer: (i) any interest in the Franchise
or this Agreement (including any security interest); (ii) any material portion
of your assets or the assets of the Restaurant; or (iii) any stock or other
ownership interest in you; except as provided in this Section 14.(c). Our
consent to a particular transfer does not constitute consent to any subsequent
or different transfer.

 

-30-

 

 

(i)          Restricted Transfers. Except for Permitted Transfers as described
in subsection 14.(c)(iii) below, you must give us at least 30 days prior written
notice of any intended transfer of any of your rights or interest under this
Agreement or of the proposed transfer of any interest in you, the Restaurant or
any material portion of your assets or the assets of the Restaurant. Subject to
subsection (B) below, we will not unreasonably withhold our consent to a
proposed transfer. Irrespective of the qualifications or acceptability of any
prospective transferee, we have the first right and option to purchase the
interest intended or proposed to be transferred at the same price and on the
same terms and conditions contained in the notice, except that any proposed
closing date or other deadlines or dates certain contained in the notice may be
postponed as reasonably necessary or appropriate to accommodate our 30-day
evaluation period as described below, and provided our right of first refusal
applies to transfer of the real property of the Location only if the proposed
transfer includes, or is part of a series of separate transfers that include,
transfer of the Restaurant and/or the Franchise. Our right commences and is
exercisable for a period of 30 days from the date we receive written notice of
the proposed transfer, including all of the following: (A) the name of the
proposed transferee and the name and address of each proposed owner thereof; (B)
a fully executed Letter of Intent in substantially the form attached as Exhibit
C or a fully executed sales agreement; (C) copies of all leases (and deeds for
the Restaurant(s) if real property is included in the sale); (D) an income
statement for each Restaurant for the full prior year and year-to-date for the
current year; and (E) a listing of the material assets to be conveyed. During
this 30-day period, you must give us or our designated representatives or agents
access to the Restaurant(s) to inspect facilities, signage and equipment and we
may contact landlords as necessary. If we exercise our right of first refusal
and no form of purchase agreement is provided with your notice, the transfer to
us must be completed pursuant to our then standard transfer agreements,
including, but not limited to, our standard Asset Purchase Agreement, Bill of
Sale, and Assignment of Lease. Should the proposed transfer not involve payment
of any consideration (exclusive of Permitted Transfers) or involve the payment
of any non-cash consideration, we have the option to purchase the interest at a
price equal to the fair market value of such interest. We may determine the fair
market value using fair and reasonable methods. We will make such determination
as promptly as practicable, but in no event later than 30 days after we have
received fully complete notice of the intended transfer, including all items
specified above. If you disagree with the value as we determine, then you and
Papa John’s must each hire an appraiser (or a single appraiser, if you and Papa
John’s so agree) to value the interest. If the appraisals are within 10% of each
other, then the difference between the two will be equally divided to establish
the price at which we may exercise our first right and option. If the difference
between the appraisals is greater than 10%, then the issue of the fair market
value of the interest will be determined by a third appraiser selected by the
other two appraisers and whose decision will be final and binding, except that
it may not be lower or higher than the lowest appraisal and highest appraisal,
respectively, determined by the first two appraisers. We may assign our first
right and option to an Affiliate at any time during our 30-day evaluation
period.

 

(A)         Approved Transfers. If we decide not to exercise our right of first
refusal, and if we approve the transfer in writing, you (or the transferor of an
interest in you) may make the proposed transfer on the exact terms and
conditions specified in your notice to us, within 60 days after the expiration
of our option. If there is any material change in the terms of the transfer or
the assets or interest(s) to be transferred or if the transfer is not
consummated within such 60-day period, you may not thereafter make any transfer
without again complying with this Section. You must keep the bank account
designated for the Payment Methods (as provided in Section 3.(e)) open for a
minimum of 90 days after the transfer and to fund such account in sufficient
amounts to permit us to use the Payment Methods to collect amounts owed to us
and/or any of our Affiliates in connection with your operation of the
Restaurant. In the case of an approved transfer of this Agreement and/or the
assets of the Restaurant, the transferee has the option of assuming this
Agreement for its then remaining term or executing a new agreement in the form
of the then current Franchise Agreement being offered to Papa John’s franchisees
with a Term equal to the remaining Term hereof (except that no Initial Fee will
be due); provided that the transferee must make the same election for all
Restaurants it is acquiring from you.

 

(B)         Conditions on Transfer. We will not unreasonably withhold, delay or
condition our consent to a proposed transfer if all of the following conditions
are satisfied:

 

-31-

 

 

(1)         we have decided not to exercise our right of first refusal as
provided above;

 

(2)         you are in then full compliance with this Agreement and there are no
uncured defaults by you hereunder or if we have given you notice of default you
cure it within the earlier of the proposed transfer date or the time specified
in Section 19, all your debts and financial obligations to us and our Affiliates
under this Agreement or otherwise are current and your obligations to the
Marketing Fund and each Cooperative of which you are a member are current;

 

(3)         the proposed transferee executes such documents as we may reasonably
require to evidence that such transferee has assumed your obligations under this
Agreement, and if required by us, the proposed transferee executes, and in
appropriate circumstances causes such other parties as we may require to
execute, our then-current form of Owner Agreement, and other then-current
ancillary agreements, which documents may be substantially different than those
attached to this Agreement;

 

(4)         the proposed transferee enters into an Advertising Agreement with
the Marketing Fund and also becomes a member of the Cooperative to which the
Restaurant is required to contribute;

 

(5)         before the date of the proposed transfer, the proposed transferee’s
Principal Operator and managers undertake and successfully complete, to our
satisfaction, such training and instruction as we deem necessary;

 

(6)         we are satisfied that the proposed transferee (and if the proposed
transferee is an entity, each owner of any interest in such entity) meets all of
the requirements for our new franchisees applicable on the date that we receive
notice of the proposed transfer, including, but not limited to, good reputation
and character, business experience, restaurant management experience, and
financial strength and liquidity;

 

(7)         you and any owner transferring an interest in you acknowledge and
agree in writing that you and they are bound by the non-competition and
confidentiality provisions set forth herein and in the Owner Agreement (and any
similar provision in any other document that either you or they have executed)
to the maximum extent allowed under applicable law;

 

(8)         you and all owners of an interest in you execute a general release,
in the form prescribed by us, releasing, to the fullest extent permitted by
applicable state law, all claims that you or any of them may have against us or
our Affiliates, including our and their respective shareholders, officers,
directors and employees, in both their individual and corporate capacities and,
if you are the transferor, you acknowledge in writing that your interest under
this Agreement is terminated;

 

-32-

 

 

(9)         you pay to us a transfer fee of $4,000, provided that, if the
proposed transfer is of the Restaurant together with one or more other Papa
John’s restaurants owned by you to more than one transferee not under common
ownership, then the total transfer fee will be an amount equal to $4,000 per
transferee;

 

(10)        you perform, or the proposed transferee agrees in writing to
perform, such maintenance, remodeling and re-equipping of the Restaurant as we
may specify in writing, which may include: replacing worn out, obsolete, or
dated equipment, fixtures, furnishings and signs; structural modifications;
painting and redecorating; and purchasing more efficient or improved equipment;
and

 

(11)        the proposed transferee and all owners of any interest in a
transferee that is an entity provide to us, at least 45 days before the proposed
transfer date, copies of financial statements for the preceding three years, and
where applicable, its certificate of incorporation and bylaws, articles of
organization and operating agreement (if an LLC) or agreement and certificate of
partnership (and any amendments or modifications thereof), minutes and
resolutions and all other documents, records and information pertaining to the
transferee’s existence and ownership as we may reasonably request.

 

(ii)         Conditional Transfers. If a member, partner or shareholder of you
proposes to transfer all or a portion of such interest in you to another member,
partner or shareholder or to you and such transfer would effect a change of
“control” (as defined below) of you or your business operations, such transfer
is subject to our prior written consent and we may condition our consent on
compliance with all the conditions set forth in Section 13.(b)(i)(B), provided:
(A) our right of first refusal does not apply; (B) the transfer fee will be
reduced to $2,000; and (C) no maintenance, remodeling or re-equipping of the
Restaurant will be required solely in respect of the transfer (but our rights
under this Agreement to otherwise require maintenance, remodeling, reequipping,
or enhancement of the Restaurant will not be affected). As used herein,
“control” means either: (1) 50% or more ownership interest in you; or (2) the
power to direct the conduct or management of your business affairs, with or
without majority ownership.

 

(iii)        Permitted Transfers.

 

(A)         No Change of Control. A member, partner or shareholder of you may
transfer all or a portion of such stock or other ownership interest in you to
another member, partner or shareholder or to you in a transaction that does not
effect a change of control of you and such transfer will not be subject to our
consent or right of first refusal and no transfer fee will be required. You will
promptly notify us of any such transfer.

 

-33-

 

 

(B)         Transfers to Descendants or Family Trusts. Notwithstanding anything
to the contrary in this Section, we will not withhold our consent to a proposed
transfer of the ownership interests of any owner (the “Owner”) of an interest in
the Franchisee, either inter vivos or upon the death of such Owner, to his or
her spouse, immediate family members, direct descendants or a family trust or
limited partnership in which the Owner’s spouse, another Owner or a state or
national bank is the sole trustee or the sole general partner (collectively, a
“Trust,” and the proposed transfer is referred to as a “Pre-Approved Trust
Transfer”); provided, that the Franchisee, the Owner and the Trust agree to:

 

(1)         furnish to us such documents and information concerning the proposed
transferee as we may request, including copies of the Trust document, a list of
direct and indirect beneficiaries of the Trust (which must be the Owner’s
spouse, immediate family members or direct descendants via birth or adoption),
and an undertaking: (a) by the beneficiaries not to transfer their interests in
the Trust without our prior written approval; and (b) by the Trust that the
Trust acknowledges and agrees that ownership interests in you that are held by
the Trust remain subject to the transfer provisions of the Franchise Agreements
and the Owner Agreement; and

 

(2)         enter into such transfer agreements with us as we may reasonably
specify, which agreements may require a transfer of the Agreements to the Trust,
a general release by Owner or his/her Authorized Representative, and new
personal guarantees from the Trust and/or the beneficiaries of the Trust.

 

If these conditions are fully satisfied, we will not with respect to a proposed
Pre-Approved Trust Transfer:

 

(3)         exercise our right of first refusal under this Agreement; nor

 

(4)         charge a transfer fee as provided herein; provided, however, that
Franchisee or the transferring Owner must instead reimburse us for the
out-of-pocket costs (including reasonable attorneys fees), if any, that we incur
in connection with a Pre-Approved Trust Transfer effected pursuant to this
Section.

 

-34-

 

 

15.         Death, Incapacity or Dissolution.

 

(a)          Transfer Upon Death, Etc. If you are an individual, upon your death
or permanent incapacity; or, if you are a corporation, limited liability
company, partnership or other entity, upon the death, incapacity or dissolution
of any owner of a 25% or greater interest in you; the executor, administrator,
conservator, trustee or other representative of such person or entity must
assign such interest in the Franchise, or such interest in you, to us or a third
party approved by us; provided, that if the transferee is a Permitted
Transferee, our right of first refusal will not apply and no transfer fee will
be due. Further, if an approved transfer involves less than 25% of the ownership
of you, no transfer fee will be due. If you are one or more individuals and any
of you dies or becomes permanently incapacitated, and if the law of the
jurisdiction where the Restaurant is located so provides, nothing contained in
this Section is intended to deny your spouse, heir(s) or personal representative
the opportunity to participate in the ownership of the Franchise for a
reasonable time after your death or incapacity, provided that: (i) this
Agreement is valid and in effect; (ii) the spouse, heirs or representative meets
all conditions and qualifications otherwise required of transferees; and (iii)
such spouse, heirs or representative maintains and complies with all standards
and obligations contained in this Agreement. An assignment under this Section 15
must be completed within a reasonable time, not to exceed nine months from the
date of death, permanent incapacity or dissolution and, except as otherwise
provided above, will be subject to the terms and conditions applicable to
lifetime transfers contained in Section 14, including our right of first
refusal.

 

(b)          Management by Us. Pending assignment pursuant to this Section 15,
if the Principal Operator ceases managing the Restaurant and another
shareholder, member, partner or employee of you that qualifies as the Principal
Operator does not assume such obligations, we may, at our sole option, appoint a
manager to operate the Restaurant for your account. All expenses of the
Restaurant, including compensation, travel and living expenses, and other costs
of the appointed manager, and a reasonable per diem fee for our administrative
expenses, will be charged to you. Operation of the Restaurant during any such
period will be for and on your behalf. The appointed manager will have a duty
only to utilize his or her best efforts in the management of the Restaurant and
neither we nor the appointed manager will be liable to you or your owners for
any debts, losses, liabilities or obligations incurred by the Restaurant, or to
any of your creditors for any merchandise, materials, supplies or services
purchased by the Restaurant during any period in which it is managed by our
appointed manager.

 

16.         Your Additional Covenants.

 

(a)          Limitations on Activities. If you are a corporation, limited
liability company, partnership or other entity, you may not at any time during
the Term of this Agreement own, operate or have any interest in any other
business or business activity other than the operation of Papa John’s
restaurants pursuant to agreements with us. If you are an individual and are
also the Principal Operator, you represent and warrant that you have disclosed
to us all businesses in which you have an interest, or are engaged in, and
covenant that you will notify us of any intention to participate or engage,
directly or indirectly, in any other business activity at least 30 days before
undertaking such activity or becoming a party to any agreement or understanding
relating to such activity. You must provide us with such information in regard
thereto as we may reasonably request and not engage or participate in any such
activity unless you receive our written consent.

 

(b)          Execution of Ancillary Documents. Simultaneously with the execution
of this Agreement, you must cause each person or entity owning any beneficial
interest in you to execute an Owner Agreement in the form provided by us.

 

(c)          Your Non-Compete. You covenant that during the Term of this
Agreement (including the Renewal Term, if applicable), you will not engage in
any of the following activities anywhere in the United States:

 

-35-

 

 

(i)          directly or indirectly, irrespective of whether compensation is
provided, enter into the employ of, render any service to or act in concert with
any person, partnership, limited liability company, corporation or other entity
that owns, operates, manages, franchises or licenses any business that (A) sells
pizza or other non-pizza products (excluding soft drinks) that are the same as
those sold by Papa John’s restaurants on a delivery or carry-out basis,
including business formats such as Domino’s, Pizza Hut, Mr. Gatti’s, Sbarro,
Marco’s and Little Caesars, or (B) derives 20% or more of its gross revenues, at
the retail level, from the sale of precooked, ready-to-eat food products on a
delivery basis (a “Competitive Business”); or

 

(ii)         directly or indirectly, irrespective of whether compensation is
provided, engage in any such Competitive Business on your own account; or

 

(iii)        become interested in any such Competitive Business, directly or
indirectly, irrespective of whether compensation is provided, as an individual,
partner, member, shareholder, director, officer, principal, agent, employee,
consultant or in any other relationship or capacity; provided, that the purchase
of a publicly traded security of a corporation engaged in such business or
service does not in itself constitute a breach of this Section so long as you do
not own, directly or indirectly, more than 1% of the securities of such
corporation; or

 

(iv)        divert or attempt to divert any business or any customers of the
Papa John’s chain to any Competitive Business.

 

To the extent required by the laws of the state in which the Restaurant is
located, the duration or the geographic areas included within the foregoing
covenants, or both, may be deemed amended in accordance with Section 25.(b).

 

(d)          Managerial and Supervisory Employees. You covenant that you will
use reasonable efforts to cause all persons who are involved in managerial or
supervisory positions to be trained and instructed to observe your covenants in
this Section 16 and Section 17 as if they were personally and individually bound
thereby.

 

(e)         Copying; Non-Solicitation. You covenant that you will not copy or
duplicate our System or any aspect thereof, or any of our trade secrets,
recipes, methods of operation, processes, formulas, advertising, marketing,
designs, trade dress, plans, software, programs, knowhow or other proprietary
ideas or information nor convey, divulge, make available or communicate any such
information to any third party or assist others in doing so (except as permitted
or required by this Agreement). You covenant that you will not, during the Term
and for a period of one year after expiration or termination of the Franchise,
employ or seek to employ any person who is employed by us, our Affiliates or by
any of our franchisees, or otherwise directly or indirectly solicit, entice or
induce any such person to leave their employment.

 

(f)          Validity of Marks and Copyrights; Registrations. You covenant that
you will not, either during the Term or any time thereafter, directly or
indirectly challenge or contest the validity of, or take any action to
jeopardize our rights in or ownership of, any of the Marks or any registration
of a Mark or any Copyrighted Work. If you violate this provision, we will be
entitled to equitable, monetary and punitive remedies and any other relief that
may be available under applicable law, as well as the recovery of all costs,
expenses and attorneys’ fees incurred by us as a result of such violation.

 

-36-

 

 

(g)          Reasonableness of Scope and Duration. You acknowledge that the
covenants and agreements contained herein and in Section 20.(a) are, taken as a
whole, reasonable with respect to the activities covered and their geographic
scope and duration, and you covenant that you will not raise any issue of the
reasonableness of the areas, activities or duration of any such covenants in any
proceeding to enforce any such covenants. You acknowledge that you have other
skills and resources and that the restrictions contained in this Section 16 and
in Section 20.(a) will not hinder your activities or ability to make a living
either under this Agreement or in general.

 

(h)          Enforceability. We may not be adequately compensated by damages for
a breach by you of any of the covenants and agreements contained in this Section
16 and in Section 20.(a). Consequently, in addition to all other remedies we
will be entitled to injunctive relief and specific performance in the event of
such breach. The covenants contained in this Section 16 and in Section 20.(a)
are to be construed as separate covenants, and if any court or arbitrator makes
a final determination that the restraints provided for in any such covenant is
too broad as to the area, activity or time covered, said area, activity or time
covered may be reduced to whatever extent the court or arbitrator deems
reasonable, and such covenant may be enforced as to such reduced area, activity
or time.

 

17.         Trade Secrets and Confidential Information. We have disclosed or may
disclose to you certain confidential or proprietary information and trade
secrets. Except as necessary in connection with the operation of the Restaurant
and as approved by us, you will not, during the Term or at any time after the
expiration or termination of the Franchise, regardless of the cause of
termination, directly or indirectly, use for your own benefit or communicate or
divulge to, or use for the benefit of any other person or entity, any trade
secrets, confidential information, knowledge or know-how concerning the recipes,
food products, advertising, marketing, designs, plans, software, programs or
methods of operation of the Restaurant or the System. You may disclose to your
employees only such confidential, proprietary or trade secret information as is
necessary to operate your business hereunder and then only while this Agreement
is in effect. Any and all information, knowledge, or know-how, including
drawings, materials, equipment, marketing, recipes, and other data, that we
designate as secret or confidential is deemed secret and confidential for
purposes of this Agreement. Confidential and proprietary information for all
purposes under this Agreement does not include information that: (i) at the time
disclosed to or obtained by you is in the public domain; (ii) after being
disclosed or obtained becomes part of the public domain other than through your
breach of this Agreement; (iii) before disclosure was already in your
possession, as evidenced by written records kept in the ordinary course of
business or by proof of actual use; (iv) was received by you from a third party
(other than our Affiliate) and which the third party had a bona fide right to
possess and disclose without breaching any duty, obligation or restriction
imposed by agreement, operation of law or otherwise; or (v) is independently
developed by you without reference to information disclosed to you by us or our
Affiliate. Disclosure of information in compliance with lawful legal process
will not constitute a breach of this Agreement, provided, that you give us
notice of such process and a reasonable opportunity to oppose the disclosure or
seek other protective orders or remedies.

 

-37-

 

 

18.         Insurance.

 

(a)          Types and Extent of Coverage. You must obtain and maintain
throughout the Term such insurance coverages with such limits as specified below
(or such greater amounts of insurance as may be required by the terms of any
lease or mortgage relating to the Premises) under policies issued by carriers
rated “B+” or better by A.M. Best Company:

 

(i)          fire, extended coverage, vandalism, malicious mischief and special
extended peril insurance at no less than the actual replacement value of the
building (if owned), the contents, and improvements of the Restaurant;

 

(ii)         workers’ compensation and other insurance required by law;

 

(iii)        commercial general liability insurance on an “occurrence” form
covering all operations by or on behalf of you, providing insurance for bodily
injury liability, property damage liability and personal injury liability for
the limits of liability indicated below and including coverage for:

 

(A)         Premises and Operations Liability;

 

(B)         Products and Completed Operations Liability;

 

(C)         Independent Contractors Protective Liability;

 

(D)         Blanket Contractual Liability insuring the obligations assumed by
you under this Agreement; and

 

(E)         Incidental Medical Malpractice;

 

(iv)        automobile liability insurance, including non-owned automobiles,
with limits of liability not less than $1,000,000 combined single limit each
accident for bodily injury and property damage combined; and

 

(v)         fire legal liability, with a minimum coverage limit of $500,000,
unless you own the Premises or have a cross-waiver of subrogation with your
landlord.

 

-38-

 

 

The limits of liability required for the policies specified in (iii) above are:
$1,000,000 each occurrence (combined single limit for bodily injury and property
damage); $1,000,000 personal injury liability; $1,000,000 aggregate for products
- completed operations; and $2,000,000 general aggregate. Except with respect to
bodily injury and property damage included within the products and completed
operations hazards, the aggregate limit must apply separately to each location
if you operate at more than one location pursuant to multiple franchise
agreements with us. You are also required to maintain an umbrella policy with a
minimum of $1,000,000 of coverage, which must expressly provide coverage above
the coverages listed above. We must be named as an additional insured on all
your policies. These are only the minimum coverages required. We do not
represent or warrant that these coverages are adequate. You should consult with
your insurance advisors to assure that you obtain all required coverages as well
as any additional types of coverages or higher limits that they may recommend.

 

(b)          Other Insurance Requirements. Upon request, you must deliver to us
copies of all such policies of insurance and proof of payment therefor. All
policies required hereunder must provide that the insurer will endeavor to give
us written notice not less than 30 days before the date the coverage is
canceled, altered, or permitted to lapse or expire. We may, from time to time,
increase the limits of any required policy of insurance. If you fail to obtain
or maintain the insurance coverages specified in Section 18.(a), we may, in our
sole discretion, obtain and maintain insurance coverage up to the limits and
types of coverages specified in Section 18.(a). If we obtain such coverage, you
must reimburse us for all costs and expenses that we incur to obtain and
maintain such insurance coverage, including all premiums paid or incurred by us.

 

19.         Termination by Us.

 

(a)          Automatic Termination. You will be in default under this Agreement,
and the Franchise and all rights granted to you in this Agreement automatically
terminate without notice to you, if: (i) you make a general assignment for the
benefit of creditors, or a petition in bankruptcy is filed by you; (ii) such a
petition is filed against and not opposed by you; (iii) you are adjudicated as
bankrupt or insolvent; (iv) a bill in equity or other proceeding is filed for
the appointment of a receiver or other custodian for your business or assets and
consented to by you; (v) a receiver or other custodian (permanent or temporary)
of your assets or property, or any part thereof, is appointed by any court of
competent jurisdiction; (vi) proceedings for a composition with creditors under
any state or federal law are instituted by or against you; (vii) a final
judgment against you remains unsatisfied or of record for 30 days or longer
(unless an appeal or supersedeas bond is filed); (viii) you are liquidated or
dissolved; (ix) any portion of your interest in the Franchise becomes subject to
an attachment, garnishment, levy or seizure by any creditor or any other person
claiming against or in your rights; (x) execution is levied against your
business or property; or (xi) the real or personal property of your Restaurant
is sold after levy thereupon by any sheriff, marshal, or constable.

 

(b)          Upon Notice. The occurrence of any of the following events
constitutes a default by you under this Agreement and we may, at our option,
terminate the Franchise and all rights granted in this Agreement as a result of
such default, without affording you any opportunity to cure the default,
effective upon the earlier of receipt of notice of termination by you, or five
days after mailing of such notice by us:

 

(i)          at any time you cease to operate or otherwise abandon the
Restaurant or forfeit the right to do or transact business in the jurisdiction
where the Restaurant is located or lose the right to possession of the Premises;
provided however, that if any such loss of possession results from the
governmental exercise of the power of eminent domain or if, through no fault of
yours, the Premises are damaged or destroyed, then you will have 45 days after
either such event in which to apply for our approval to relocate or reconstruct
the premises of the Restaurant (which approval will not be unreasonably
withheld), provided, that you either relocate or begin and diligently pursue
reconstruction of the Restaurant within 60 days after the event;

 

-39-

 

 

(ii)         except as otherwise permitted in Sections 14 and 15, any owner of
more than a 5% interest in you transfers all or part of such interest or you
transfer any interest in the Franchise or a material portion of your assets or
the assets of the Restaurant without our prior written consent;

 

(iii)        you, or any person or entity owning more than 5% of you, are (or
is) proven to have engaged in fraudulent conduct or are (or is) convicted of, or
pleads guilty or no contest to, a felony or a crime involving moral turpitude or
any other crime or offense that is reasonably likely to have an adverse effect
on the Chain, the Marks or the goodwill associated therewith; provided, that if
the act or conviction involves your owner, we will not terminate the Franchise
if you notify us promptly after you learn of the event constituting the default
and within 15 days of the date of the notice, that either: (A) the person or
entity that committed the wrongful act has divested his, her or its entire
interest in you; or (B) you obtain our consent for such owner to maintain his,
her or its ownership interest;

 

(iv)        an approved transfer is not effected within 9 months of your death
or incapacity, or the death, incapacity or dissolution of an owner of an
interest in you pursuant to Section 15;

 

(v)         you make any intentional, unauthorized disclosure or divulgence of
the contents of any Manual or other confidential information provided to you by
us;

 

(vi)        you are repeatedly notified of being in material default of any of
the terms or requirements of this Agreement, whether or not such defaults are
timely cured after notice;

 

(vii)       you fail to comply with any of your covenants set forth in Sections
16 or 17, fail to maintain the insurance coverages under Section 18, or make any
material misrepresentation to us or breach any warranty or representation made
to us, whether in this Agreement or otherwise;

 

(viii)      you knowingly or intentionally maintain false books or records or
submit any false record, statement or report to us; or

 

(ix)         you, by act or omission, materially impair the value of, or the
goodwill associated with, the Chain, any of the Marks or the System.

 

-40-

 

 

 

(c)          Upon Notice and Failure to Cure. In addition to those defaults
provided for under subsections (a) or (b) above, you will be in default
hereunder for any failure to maintain or comply with any of the terms,
covenants, specifications, standards, procedures or requirements imposed by this
Agreement or in any Manual, policy or procedure statement or other written
document provided by us, or to carry out the terms of this Agreement in good
faith. Except as provided under subsections (a) or (b) above, we will provide
you with written notice and, except as provided in subsection 19.(c)(v) below,
15 days to cure or, if a default cannot reasonably be cured within 15 days, to
begin within that time substantial and continuing action to cure such default
and to provide us with evidence of such actions. If the defaults specified in
such notice are not cured within the 15-day period, or if substantial and
continuing action to cure has not been initiated, we may, at our option,
terminate the Franchise effective on the earlier of the date of receipt by you
of notice of termination or 5 days after the mailing of such notice by us. Such
defaults include the occurrence of any of the following events:

 

(i)          you fail to construct, remodel, or commence operating the
Restaurant in accordance with this Agreement;

 

(ii)         you fail, refuse, or neglect to promptly pay any monies owing to
us, our Affiliates or the Marketing Fund or a Cooperative when due, or to submit
the financial or other information required under this Agreement;

 

(iii)        any person or entity owning 5% or less of you transfers such
interest in violation of this Agreement; provided, however, that we may
condition your right to cure such a default upon you immediately notifying us of
the unauthorized transfer and taking all actions necessary to either: (A) obtain
our approval thereof; or (B) if approval is not desired or the transfer or
transferee is not approved by us, to re-acquire the interest so transferred;

 

(iv)        you misuse or make any unauthorized use of the Marks;

 

(v)         you, by act or omission in connection with the operation of the
Restaurant, permit a continuing violation of any applicable law, ordinance,
rule, or regulation of a governmental body or an imminent threat or danger to
public health or safety results from the construction, maintenance, or operation
of the Restaurant (and, in the case of any such imminent threat or danger or any
law, ordinance, rule or regulation for public health or safety, we have the
right to reduce the cure period to 72 hours and require you to close the
Restaurant until the cure is effected); or

 

(vi)        you commit a material breach of the lease for the Premises or suffer
or permit the existence of any condition that could result in your default or
material breach of such lease.

 

(d)          Materiality of Breaches. A breach or violation of any term,
covenant, condition, warranty, representation or other obligation by you (other
than a breach or violation that may be cured under Section 19.(c) and is in fact
cured within the cure period specified in or pursuant to Section 19.(c))
constitutes a material breach and default under this Agreement.

 

-41-

 

 

20.         Obligations upon Transfer, Termination or Expiration.

 

(a)          Post Termination Obligations. Upon transfer, termination or
expiration of the Franchise, all rights granted to you under this Agreement
terminate and you are obligated to:

 

(i)          immediately cease to operate the business franchised under this
Agreement, and not thereafter, directly or indirectly, represent to the public
or hold yourself out as a Papa John’s franchisee with respect to such business;

 

(ii)         immediately and permanently cease to use, in any manner whatsoever,
all confidential information, Designated Software, website, methods, procedures
and techniques used by or associated with the System, and the proprietary Marks
“Papa John’s,” “Papa John’s Pizza,” and all other Marks and distinctive forms,
slogans, signs, symbols, logos and devices associated with the Papa John’s
Chain, including in any website or domain name;.

 

(iii)        immediately return to us (or, if approved by us, to your
transferee) any property held or used by you that is owned by us and cease to
use, and either destroy or convey to us (or, if approved by us, to your
transferee), all signs, advertising materials, displays, stationery, forms and
any other materials that bear or display any of the Marks;

 

(iv)        take such actions as may be necessary to cancel any assumed name or
similar registration that contains the mark “Papa John’s” or “Papa John’s Pizza”
or any other Mark, and furnish us with evidence satisfactory to us of compliance
with this obligation within thirty (30) days after transfer, termination or
expiration of the Franchise;

 

(v)         if we elect to purchase the assets of the Restaurant pursuant to
Section 20.(b) below, assign to us any interest that you have in any lease for
the Premises; provided that we will use reasonable efforts to effect a
termination of the existing lease for the Premises and enter into a new lease on
reasonable terms with the landlord, provided, (A) if we are unable to negotiate
an acceptable new lease, we will indemnify and hold you harmless from any
ongoing liability under the lease from the date on which we assume possession of
the Premises, (B) the assignment of the lease must be made at the same time as
we purchase the assets of the Restaurant pursuant to Section 20.(b), and (C) if
we do not elect to purchase the assets of the Restaurant, you must, within 10
days after termination or expiration of the Franchise, make such modifications
and alterations to the Premises as may be necessary to distinguish the
appearance of the Premises from that of other Papa John’s restaurants and make
such specific additional changes thereto as we may reasonably request;

 

(vi)        promptly pay all sums owed to us and our Affiliates, and if the
Franchise is terminated for any reason other than as a result of a material
breach of this Agreement by us that is not cured within 30 days or such longer
period as may be necessary after written notice thereof from you, such sums
include all damages, costs, and expenses, including reasonable attorneys’ fees,
incurred by us as a result of the default and the termination, which obligation
will give rise to and remain, until paid in full, a lien in favor of us against
any and all of the personal property, furnishings, equipment, signs, fixtures
and inventory owned by you and located on the Premises on the date the Franchise
terminated and we have the right to set off against and deduct any amounts owed
to you by us or any of our Affiliates any or all sums owed to us or our
Affiliates that remain unpaid 30 days after termination or expiration of this
Agreement;

 

-42-

 

 

 

(vii)       pay to us all damages, costs and expenses, including reasonable
attorneys’ fees, incurred by us subsequent to the transfer, termination or
expiration of the Franchise in obtaining injunctive or other relief for the
enforcement of any term, covenant or provision of this Agreement;

 

(viii)      immediately deliver to us (or, if approved by us, to your
transferee) all Manuals, policy and procedure statements, instructions, and
other materials related to operating the Restaurant, including brochures, charts
and any other materials provided by us and all copies thereof, and you will
neither retain nor convey to another (other than an approved transferee) any
copy or record of any of the foregoing and, in the case of expiration or
termination of the Franchise, you will allow us to remove the Designated
Software as described in Section 10.(c)(iii)(E);

 

(ix)         if requested by us, take all further action and execute all
documents necessary to convey and assign to us all telephone numbers that have
been used in the operation of the Restaurant or if we do not so request, cease
all use of such telephone numbers;

 

(x)          not, for a period of two (2) years after the transfer, termination
or expiration of the Franchise (the “Restricted Period”), regardless of the
reason for any such termination or expiration, within a 10-mile radius of (1)
the Restaurant, or (2) any business location at which we or an Affiliate or our
franchisee then operates a Papa John’s restaurant or other Papa John’s business,

 

(A)         directly or indirectly, irrespective of whether compensation is
provided, enter into the employ of, render any service to or act in concert with
any person, partnership, limited liability company, corporation or other entity
that owns, operates, manages, franchises or licenses any Competitive Business,
or

 

(B)         directly or indirectly, irrespective of whether compensation is
provided, engage in any such Competitive Business on your own account, or

 

(C)         become interested in any such Competitive Business, directly or
indirectly, irrespective of whether compensation is provided, as an individual,
partner, member, shareholder, director, officer, principal, agent, employee,
consultant or in any other relationship or capacity, provided that the purchase
of a publicly traded security of a corporation engaged in such business or
service does not in itself constitute a breach of this Section so long as you do
not own, directly or indirectly, more than 1% of the securities of such
corporation, or

 

(D)         divert or attempt to divert any business or any customers of the
Papa John’s chain to any Competitive Business.

 

-43-

 

 

You are also hereby obligated to comply with the other covenants contained in
this Agreement that expressly or necessarily by their terms survive the
expiration, termination or transfer of this Agreement, including, but not
limited to, the covenants not to disclose trade secrets or confidential
information contained in Sections 16 and 17.

 

(b)          Asset Purchase Option. Upon termination of this Agreement by us,
upon termination of this Agreement by you without cause or upon expiration of
this Agreement, we have the option, exercisable by giving written notice thereof
within 15 days from the date of such expiration or termination, to purchase from
you all (except as otherwise provided in this Section) the assets used in the
Restaurant. Assets subject to this purchase option include leasehold
improvements, equipment (including the Information System), furniture, fixtures,
signs and inventory for the Restaurant, but not any real property. We have the
unrestricted right to assign this option to purchase. We or our assignee are
entitled to all customary warranties and representations given by the seller of
a business, including representations and warranties as to: (i) ownership,
condition and title to assets; (ii) liens and encumbrances relating to the
assets; and (iii) validity of contracts and liabilities inuring to us or
affecting the assets, contingent or otherwise. The purchase price for the assets
of the Restaurant will be the fair market value thereof, determined as of the
date of termination or expiration of this Agreement in a manner consistent with
reasonable depreciation of leasehold improvements owned by you and the
equipment, furniture, fixtures, signs and inventory of the Restaurant, provided
that the purchase price will not contain any factor or increment for any
trademark, service mark or other commercial symbol used in connection with the
operation of the Restaurant, or any goodwill or “going concern” value for the
Restaurant; and further provided that we may exclude from the assets purchased
hereunder any equipment, furniture, fixtures, signs and inventory that do not,
as determined by us in our sole discretion, meet quality standards for Papa
John’s restaurants. If you and we are unable to agree on the fair market value
of the assets, the fair market value will be determined by an independent
appraiser selected by us and you. If you and we are unable to agree on a single
appraiser, each party must select one appraiser, who must select a third
appraiser, and the fair market value will be the average of the three
independent appraisals. The fees and costs of such appraiser or appraisers will
be borne equally by you and us. Except as provided above, nothing contained
herein restricts the manner in which the appraisers so selected value the
leasehold improvements, equipment, furniture, fixtures, signs and inventory. The
purchase price will be paid in cash, a cash equivalent, or marketable securities
of equal value at the closing of the purchase, which must take place no later
than 90 days after receipt by you of notice of exercise of this option to
purchase, at which time you must deliver instruments transferring to us or our
assignee: (1) good and merchantable title to the assets purchased, free and
clear of all liens and encumbrances (other than liens and security interests
acceptable to us or our assignee), with all sales and other transfer taxes paid
by you; and (2) all licenses and permits of the Restaurant that may be assigned
or transferred. If you cannot deliver clear title to all of the purchased assets
as aforesaid, or if there are other unresolved issues, the closing of the sale
may, at our election, be accomplished through an escrow. Further, you must,
before closing, comply with all applicable legal requirements, including the
bulk sales provisions of the Uniform Commercial Code of the state in which the
Restaurant is located. We have the right to set off against and reduce the
purchase price by any and all amounts owed by you to us or our Affiliates, and
the amount of any encumbrances or liens against the assets or any obligations
assumed by us. You and each owner of an interest in you must indemnify us
against all liabilities not so assumed. If we or our assignee exercise this
option to purchase, pending the closing of such purchase as hereinabove
provided, we have the right to appoint a manager to maintain the operation of
the Restaurant as set forth under Section 15.(b). Alternatively, we may require
you to close the Restaurant during such time period without removing any assets
from the Restaurant. You must maintain in force all insurance policies required
pursuant to this Agreement, until the closing on the sale.

 

-44-

 

 

21.         Independent Contractor; Indemnification.

 

(a)          Independent Contractor. This Agreement creates only a contractual
relationship between the parties subject to normal rules of contract law. This
Agreement does not create a fiduciary relationship between us and you and you
are and will remain an independent contractor. Nothing in this Agreement is
intended to constitute either party an agent, legal representative, subsidiary,
joint venturer, partner, employee, or servant of the other for any purpose
whatsoever. You will hold yourself out to the public as an independent
contractor, separate and apart from us. You will not make any contract,
agreement, warranty or representation on our behalf without our prior written
consent, nor incur any debt or other obligation in our name. This Agreement does
not confer any rights or benefits to any person or entity not expressly named
herein.

 

(b)          Business Management. You acknowledge that: (i) we will have no
responsibility for the day-to-day operations of the Restaurant or the management
of your business, including ensuring the safety and security of your customers
or employees; (ii) you independently control the operation of your business and
the results of your operations will depend almost exclusively on your business
acumen and promotional and managerial efforts; and (iii) we have no
responsibility for or control or supervision of your employment practices.

 

(c)          Indemnification. We will not be liable by reason of any act or
omission by you in your operation of the Restaurant or for any claim, cause of
action or judgment arising therefrom against you or us. You must hold harmless,
defend and indemnify us and our Affiliates, and our and their respective
shareholders, officers, directors, agents, and employees, from and against any
and all losses, expenses, judgments, claims, costs (including reasonable
attorney fees) and damages arising out of or in connection with any claim or
cause of action in which we are or become a named defendant and that arises,
directly or indirectly, out of the construction or operation of, or in
connection with, your Restaurant, other than a claim finally determined to have
resulted directly from our negligence.

 

22.         Your Representations. You hereby acknowledge and represent that:

 

(a)          All information submitted to us by you or those owning an interest
in you, including all applications, financial statements and other documents and
information, is true and correct in all respects and does not omit any material
statement or item of fact necessary to make the statements made therein not
false or misleading.

 

(b)          We have not represented to you that: (i) you will earn, can earn,
or are likely to earn a gross or net profit; (ii) we have knowledge of the
relevant market; or (iii) the market demand will enable you to earn a profit
from the Franchise.

 

-45-

 

 

(c)          You have read and understood this Agreement. We make no
representation or warranty regarding your relevant market or the profitability
of business operations under the System. You are entering into this Agreement as
a result of your own independent investigation of our franchised business and
not as a result of any representations by us, or by any of our Affiliates or our
or their officers, directors, shareholders, employees or agents, that are
contrary to or inconsistent with the terms of this Agreement or the Franchise
Disclosure Document that we furnished to you in connection with the offer and
sale of Papa John’s franchises.

 

(d)          You accept the terms, conditions and covenants contained in this
Agreement as being reasonable and necessary to maintain our standards of
quality, service and uniformity and in order to protect and preserve the
goodwill of the Marks. Other franchisees of ours have been or will be granted
franchises at different times and in different situations and the provisions of
the franchise agreements pursuant to which such franchises were granted may vary
materially from those contained in this Agreement. Your obligation arising
hereunder may differ substantially from other franchisees.

 

(e)          You recognize that the System may evolve and change over time and
that the Franchise involves an investment of substantial risk and its success is
dependent primarily upon your business acumen and your efforts and other factors
beyond our control. You have conducted an independent investigation of the
Franchise and have had ample time and opportunity to consult with independent
professional advisors (lawyers, accountants, etc.), and have not received or
relied upon any express or implied guarantee as to potential volumes, revenues,
profits or success of the business venture contemplated by the Franchise.

 

(f)          Neither you nor any shareholder, member or other holder of any
ownership interest in you is subject to or has entered into any other agreement,
promise, representation, warranty, covenant, court order or other legal or
equitable obligation that conflicts with this Agreement or prohibits or limits
your entering into this Agreement or your ability to perform your obligations
under this Agreement.

 

23.         ENFORCEMENT.

 

(a)          ARBITRATION. EXCEPT FOR CONTROVERSIES, DISPUTES OR CLAIMS RELATED
TO OR BASED ON: (1) ANY ACTION TO STOP OR PREVENT ANY THREAT OR DANGER TO PUBLIC
HEALTH OR SAFETY RESULTING FROM THE CONSTRUCTION, MAINTENANCE, OR OPERATION OF
THE RESTAURANT; (2) ANY DEBT COLLECTION ACTION (OTHER THAN OUR ENFORCEMENT OF
YOUR OBLIGATION TO CONTRIBUTE TO A COOPERATIVE); OR (3) AT THE CLAIMANT’S
OPTION, ANY ALLEGED VIOLATION OF ANY PROVISION OF SECTION 16, 17 OR 20.(a)(x)
HEREOF, OR USE OF THE MARKS AFTER THE EXPIRATION OR TERMINATION OF THIS
AGREEMENT; ALL CONTROVERSIES, DISPUTES OR CLAIMS BETWEEN US (INCLUDING OUR
AFFILIATES, SHAREHOLDERS, OFFICERS, DIRECTORS, AGENTS OR EMPLOYEES) AND YOU
(INCLUDING YOUR OWNERS, GUARANTORS, AFFILIATES AND EMPLOYEES, IF APPLICABLE)
ARISING OUT OF OR RELATED TO:

 

-46-

 

 

(i)          THIS AGREEMENT OR ANY OTHER AGREEMENT BETWEEN YOU AND US OR ANY
PROVISION OF ANY SUCH AGREEMENT, INCLUDING YOUR OBLIGATION TO CONTRIBUTE TO A
COOPERATIVE;

 

(ii)         OUR RELATIONSHIP WITH YOU, INCLUDING ISSUES RELATING TO OUR
DECISION TO TERMINATE THAT RELATIONSHIP;

 

(iii)        THE VALIDITY OF THIS AGREEMENT OR ANY OTHER AGREEMENT BETWEEN YOU
AND US OR ANY PROVISION OF ANY SUCH AGREEMENT; OR

 

(iv)         ANY STANDARD, SPECIFICATION OR OPERATING PROCEDURE RELATING TO THE
ESTABLISHMENT OR OPERATION OF THE RESTAURANT

 

MUST BE SUBMITTED ON DEMAND OF EITHER PARTY TO THE AMERICAN ARBITRATION
ASSOCIATION (“AAA”) FOR A BINDING ARBITRATION PROCEEDING TO BE CONDUCTED IN
LOUISVILLE, KENTUCKY AND HEARD BY ONE ARBITRATOR IN ACCORDANCE WITH THE THEN
CURRENT ARBITRATION RULES OF AAA. ALL MATTERS RELATING TO ARBITRATION WILL BE
GOVERNED BY THE FEDERAL ARBITRATION ACT (9 U.S.C. §§ 1 ET SEQ.) AND NOT BY ANY
STATE ARBITRATION LAW.

 

THE ARBITRATOR WILL HAVE THE JURISDICTION, POWER AND AUTHORITY TO AWARD OR
INCLUDE IN THE AWARD ANY RELIEF THAT THE ARBITRATOR DEEMS PROPER IN THE
CIRCUMSTANCES, INCLUDING MONEY DAMAGES (WITH INTEREST ON UNPAID AMOUNTS FROM THE
DATE DUE OR DATE DAMAGES ARISE OR ARE INCURRED), SPECIFIC PERFORMANCE,
INJUNCTIVE RELIEF AND ATTORNEYS’ FEES AND COSTS, PROVIDED THAT THE ARBITRATOR
WILL NOT HAVE THE POWER TO DECLARE ANY MARK GENERIC OR OTHERWISE INVALID OR,
EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, TO AWARD EXEMPLARY OR PUNITIVE
DAMAGES. THE AWARD AND DECISION OF THE ARBITRATOR WILL BE CONCLUSIVE AND BINDING
UPON ALL PARTIES HERETO, AND JUDGMENT UPON THE AWARD MAY BE ENTERED IN ANY COURT
OF COMPETENT JURISDICTION.

 

WE AND YOU ARE BOUND BY THE PROVISIONS OF ANY LIMITATION ON THE PERIOD OF TIME
IN WHICH CLAIMS MUST BE BROUGHT UNDER APPLICABLE LAW OR THIS AGREEMENT,
WHICHEVER EXPIRES EARLIER. IN CONNECTION WITH ANY SUCH ARBITRATION PROCEEDING,
EACH PARTY MUST SUBMIT OR FILE ANY CLAIM THAT WOULD CONSTITUTE A COMPULSORY
COUNTERCLAIM (AS DEFINED BY RULE 13 OF THE FEDERAL RULES OF CIVIL PROCEDURE)
WITHIN THE SAME PROCEEDING AS THE CLAIM TO WHICH IT RELATES. ANY SUCH CLAIM THAT
IS NOT SUBMITTED OR FILED AS DESCRIBED ABOVE WILL BE FOREVER BARRED.

 

-47-

 

 

EXCEPT FOR INCLUSION OF RELATED PARTIES AS EXPRESSLY PROVIDED IN THIS SECTION
23.(a), ARBITRATION MUST BE CONDUCTED ON AN INDIVIDUAL BASIS, NOT A CLASS-WIDE
OR OTHER COLLECTIVE BASIS, AND THAT ANY ARBITRATION PROCEEDING BETWEEN US
(INCLUDING OUR AFFILIATES, SHAREHOLDERS, OFFICERS, DIRECTORS, AGENTS OR
EMPLOYEES) AND YOU (INCLUDING YOUR OWNERS, GUARANTORS, AFFILIATES OR EMPLOYEES,
IF APPLICABLE) MAY NOT BE CONSOLIDATED WITH OR BROUGHT AS PART OF ANY OTHER
ARBITRATION PROCEEDING BETWEEN US AND ANY OTHER PERSON, CORPORATION, LIMITED
LIABILITY COMPANY, PARTNERSHIP OR ASSOCIATION.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 23.(a), WE
AND YOU EACH HAVE THE RIGHT IN A PROPER CASE TO BRING AN ACTION TO OBTAIN A
TEMPORARY RESTRAINING ORDER OR TEMPORARY OR PRELIMINARY INJUNCTIVE RELIEF FROM A
COURT OF COMPETENT JURISDICTION (SUBJECT TO THE PROVISIONS OF SECTION 23.(c)),
PROVIDED, THAT WE AND YOU MUST CONTEMPORANEOUSLY SUBMIT OUR DISPUTE FOR
ARBITRATION ON THE MERITS AS PROVIDED HEREIN, EXCEPT AS OTHERWISE PROVIDED IN
THE FIRST PARAGRAPH OF THIS SECTION 23.(a).

 

THE PROVISIONS OF THIS SECTION ARE INTENDED TO BENEFIT AND BIND CERTAIN THIRD
PARTY NON-SIGNATORIES AND CONTINUE IN FULL FORCE AND EFFECT SUBSEQUENT TO AND
NOTWITHSTANDING THE EXPIRATION OR TERMINATION OF THIS AGREEMENT.

 

(b)          GOVERNING LAW. ALL MATTERS RELATING TO ARBITRATION WILL BE GOVERNED
BY THE UNITED STATES FEDERAL ARBITRATION ACT (9 U.S.C. §§1 ET SEQ). EXCEPT TO
THE EXTENT GOVERNED BY THE FEDERAL ARBITRATION ACT, THE UNITED STATES TRADEMARK
ACT OF 1946 (LANHAM ACT, 15 U.S.C. SECTIONS 1051 ET SEQ.) OR OTHER APPLICABLE
PREEMPTIVE FEDERAL LAW, THIS AGREEMENT AND ALL CLAIMS ARISING FROM THE
RELATIONSHIP BETWEEN US AND YOU WILL BE GOVERNED BY THE LAWS OF THE COMMONWEALTH
OF KENTUCKY, WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES.

 

(c)          CONSENT TO JURISDICTION AND VENUE. ALL JUDICIAL ACTIONS BROUGHT BY
US AGAINST YOU OR YOUR OWNERS OR BY YOU OR YOUR OWNERS AGAINST US OR OUR
SUBSIDIARIES, AFFILIATES, SHAREHOLDERS, OFFICERS, DIRECTORS, AGENTS OR EMPLOYEES
MUST BE BROUGHT IN A COURT OF COMPETENT JURISDICTION IN JEFFERSON COUNTY,
KENTUCKY OR FEDERAL DISTRICT COURT FOR THE WESTERN DISTRICT OF KENTUCKY,
LOUISVILLE DIVISION, AND YOU (AND EACH OWNER) IRREVOCABLY SUBMIT TO THE
JURISDICTION OF SUCH COURTS AND WAIVE ANY OBJECTION YOU, HE OR SHE MAY HAVE TO
EITHER THE JURISDICTION OF OR VENUE IN SUCH COURTS. NOTWITHSTANDING THE
FOREGOING, WE MAY BRING AN ACTION TO OBTAIN A RESTRAINING ORDER OR TEMPORARY OR
PRELIMINARY INJUNCTION, OR ENFORCE AN ARBITRATION AWARD, IN ANY FEDERAL OR STATE
COURT OF GENERAL JURISDICTION IN THE STATE IN WHICH YOU RESIDE OR IN WHICH THE
RESTAURANT IS LOCATED.

 

-48-

 

 

(d)          WAIVER OF PUNITIVE DAMAGES. EXCEPT WITH RESPECT TO YOUR OBLIGATION
TO INDEMNIFY US PURSUANT TO SECTION 21 AND CLAIMS WE BRING AGAINST YOU UNDER
SECTIONS 16.(c), 16.(f), 17 OR 20.(a)(x), WE AND YOU AND YOUR OWNERS WAIVE TO
THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHT TO OR CLAIM FOR ANY PUNITIVE OR
EXEMPLARY DAMAGES AGAINST THE OTHER AND STIPULATE THAT, IN THE EVENT OF A
DISPUTE BETWEEN US, THE PARTY MAKING A CLAIM IS LIMITED TO EQUITABLE RELIEF AND
TO RECOVERY OF ANY ACTUAL DAMAGES IT SUSTAINS (INCLUDING PREJUDGMENT INTEREST).

 

(e)          WAIVER OF JURY TRIAL. WE AND YOU IRREVOCABLY WAIVE TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER AT LAW OR IN EQUITY, BROUGHT BY
EITHER OF US.

 

(f)          LIMITATIONS OF CLAIMS. EXCEPT FOR CLAIMS BROUGHT BY US WITH REGARD
TO YOUR OBLIGATIONS UNDER SECTIONS 16, 17 OR 20.(a)(x), AND YOUR OBLIGATION TO
INDEMNIFY US PURSUANT TO SECTION 21, ANY AND ALL CLAIMS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE RELATIONSHIP OF YOU AND US PURSUANT TO THIS
AGREEMENT MUST BE COMMENCED WITHIN ONE (1) YEAR FROM THE DATE ON WHICH THE ACT
OR EVENT GIVING RISE TO THE CLAIM OCCURRED, OR ONE (1) YEAR FROM THE DATE ON
WHICH THE CLAIMANT KNEW OR SHOULD HAVE KNOWN, IN THE EXERCISE OF REASONABLE
DILIGENCE, OF THE FACTS GIVING RISE TO SUCH CLAIMS, WHICHEVER LATER OCCURS.

 

(g)          Costs, Expenses and Attorneys’ Fees. Except as provided in Sections
16.(f), 20 and 21, each party must pay its own costs, expenses and attorneys’
fees in any arbitration, claim, suit or proceeding arising out of this Agreement
or the franchise relationship of the parties.

 

24.         Notices.  All notices, requests, demands and other communications
required or permitted to be given or made under this Agreement must be in
writing and given: (i) by personal delivery; or (ii) provided such notice,
request, demand or communication is actually received by the party to which it
is addressed in the ordinary course of delivery, by deposit in the United States
mail, postage prepaid; or (iii) by registered or certified mail, return receipt
requested, postage prepaid; or (iv) by delivery to a nationally-recognized
overnight courier service; in each case addressed as follows, or to such other
person or entity as either party may designate by notice to the other in
accordance herewith:

 

-49-

 

 

Us:If by Mail:

P.O. Box 99900

Louisville, Kentucky 40269-0900

ATTN: General Counsel

 

 If by Courier or Personal Delivery:

2002 Papa John’s Boulevard

Louisville, Kentucky 40299-2367

ATTN: General Counsel

 

You:5148 Spanish Heights Drive

Las Vegas, Nevada 89148

ATTN: Kenneth Antos

 

Except as otherwise provided herein, a notice will be deemed to have been given:
(a) on the date of personal delivery to a party; (b) the date of actual receipt
by regular US Mail; (c), two business days after deposit with a nationally
recognized courier service; or (d) three business days after deposit in the
United States registered or certified mail, return receipt requested.

 

25.         Miscellaneous.

 

(a)          Insolvency Proceeding. In any event described in Section 19.(a) (an
“Insolvency Proceeding”), the following provisions apply:

 

(i)          Fees and Expenses. In the event of any Insolvency Proceeding, you
must pay all reasonable fees and expenses (including attorneys’ fees) incurred
by us or our Affiliates in: (A) advising, structuring, drafting, reviewing,
administering or amending the Agreement and/or (B) terminating, enforcing or
otherwise protecting our rights under the Agreement in such Insolvency
Proceeding, irrespective of whether suit is brought by or against us (the
“Insolvency Expenses”).

 

(ii)         Enforcement of Agreement in Insolvency Proceeding. If you continue
to operate the Franchise and otherwise continue to accept the benefits of this
Agreement during the pendency of any Insolvency Proceeding, you will remain
bound by each term and provision of this Agreement and you acknowledge that you
will be benefitted by the continued use and enjoyment of the rights and benefits
provided to you by and under this Agreement. You acknowledge that the value of
such ongoing benefit is equal to the amount(s) payable under this Agreement and
so long as you continue to operate the Franchise and otherwise continue to
accept the benefits of this Agreement during the pendency of any Insolvency
Proceeding, you must timely pay all of the amounts due under this Agreement in
the manner provided by this Agreement.

 

-50-

 

 

(iii)        Assumption and/or Assignment of Agreement. In any Insolvency
Proceeding, this Agreement cannot be assigned and/or assumed under 11 U.S.C.
Sections 363 or 365 or otherwise, without our express written consent, which
consent may be given or withheld in our sole and absolute discretion. In order
to assume and/or assign the Agreement in any Insolvency Proceeding, the defaults
that must be cured as an express condition to such assumption and/or assignment
and otherwise in accordance with 11 U.S.C. Section 365(b)(1) include the
Insolvency Expenses plus all amounts due from you to: (A) Papa John’s, (B) any
and all Affiliate(s) of Papa John’s, (C) PJFS, and (D) the Papa John’s Marketing
Fund, Inc. or Papa Card, Inc., whether the amounts due from you arise under this
Agreement or otherwise.

 

(iv)        Rejection of Agreement. Rejection of this Agreement in any
Insolvency Proceeding, whether pursuant to 11 U.S.C. 365 or otherwise, will
result in a termination of this Agreement and a revocation and reversion to us
of the Franchise and all of the rights provided to you under this Agreement.

 

(b)          Tolling; Severability. During any period in which any covenant in
Section 16 or 17 is being breached by you, including any period in which we or
you are seeking arbitral or judicial enforcement, interpretation or modification
of any such covenant, and all appeals thereof, the Restricted Period will be
tolled and be suspended. You are bound to the maximum extent permitted by law
that is subsumed within the terms of any provision hereof, as though it were
separately articulated in and made a part of this Agreement, that may result
from the striking of any provision hereof by a court or arbitrator, or that a
court or arbitrator holds to be unenforceable in a final decision to which we
are a party, or that may result from reducing the scope of any provision to the
extent required to comply with a court order, arbitral award or decisions or
with any applicable state or federal law, whether currently in effect or
subsequently enacted.

 

(c)          Construction. All references herein to the masculine, neuter or
singular will be construed to include the masculine, feminine, neuter or plural,
as the case may require. All acknowledgements, warranties, representations,
covenants, agreements and obligations herein made or undertaken by you are
deemed jointly and severally undertaken by all those executing this Agreement as
you. All uses of the words “include”, “includes” and “including” mean “including
but not limited to” or “including without limitation.”

 

(d)          Entire Agreement. This Agreement, the documents incorporated herein
by reference and the Exhibits attached hereto, constitute the entire agreement
between the parties, and all prior understandings or agreements concerning the
subject matter hereof are canceled and superseded by this Agreement, provided,
nothing in this Agreement is intended to disclaim any representations made in
the Franchise Disclosure Document furnished in connection with the offer and
sale of Papa John’s franchises. The Exhibits to this Agreement are incorporated
herein by reference and made a part hereof as if set out in full herein.

 

-51-

 

 

(e)          Affiliate. As used in this Agreement, the term “Affiliate” means
any person or entity that is owned or controlled by, or that owns or controls,
or is under common control with, an identified person or entity, directly or
through one or more intermediaries.

 

(f)          Amendments. Except for those permitted to be made unilaterally by
us, no supplement, amendment or variation of the terms of this Agreement is
valid unless made in writing and signed by the parties hereto.

 

(g)         Waivers. No failure to exercise any right hereunder or to insist
upon strict compliance with any obligation, agreement or undertaking hereunder,
and no custom or practice of the parties at variance with the terms hereof,
constitutes a waiver of any right to demand full and exact compliance with the
terms hereof. Waiver of any particular default does not affect or impair any
rights with respect to any subsequent default of the same or of a different
nature, nor does any delay or omission to exercise any right arising from such
default affect or impair any rights as to such default or any subsequent
default.

 

(h)         Counterparts. This Agreement may be executed in several
counterparts, each of which constitutes an original, and all of which together
constitute one and the same instrument.

 

(i)          Headings. The headings used in this Agreement are for convenience
only, and the paragraphs will be interpreted as if such headings were omitted.

 

(j)          Time of Essence. Time is of the essence with regard to your
obligations

hereunder and that all of your obligations are material to us and this
Agreement.

 

(k)        Effective Date. This Agreement is effective only upon execution by an
authorized representative of Papa John’s and delivery to you. The date that we
set forth in Section 25.(m) is the Effective Date of this Agreement.

 

(l)         Policies. We may, after consulting with the Franchise Advisory
Council, an advisory board representing our domestic franchisees, or any
successor approved by us (the “FAC”), periodically adopt and amend policies on:
(i) how Alternative Ordering Areas are defined and changed; (ii) restaurant
closings; and (iii) PJFS profitability. We will not make any substantive changes
to any of these three policies that will have, or could reasonably be expected
to have in the next 12 months after the change, any adverse affect on the sales
or profitability of a majority of the franchised Papa John’s restaurants,
without first presenting the change(s) to the FAC. At such meeting the members
of the FAC will be allowed to comment on the changes, make suggestions and vote
for or against the changes per normal practice. However, notwithstanding any
comments, objections or vote against the proposed change(s), we have the final
decision on these policies, including changes, eliminating one or more polices
and the interpretation of them as they may exist from time to time.

 

-52-

 

 

(m)          Identification of Restaurant; Initial Term. The Location, Telephone
Number, Store Number used to identify the Restaurant in the Papa John’s chain
and Effective Date are as follows:

 

(i)Location:           3842 West Shaw
                            Fresno, California 93711-3214



 

(ii)Telephone Number: 559-276-5430

 

(iii)Store Number: 4536

 

(iv)Effective Date: _______________

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

  PRB I LLC         By: /s/ Kenneth Antos   Title Managing Member         PAPA
JOHN’S INTERNATIONAL, INC.         By:     Title:  

 

-53-

 

 

PAPA JOHN’S

 

FRANCHISE AGREEMENT

 

EXHIBIT A

 

ADDENDUM TO LEASE

 

THIS ADDENDUM TO LEASE, dated ___________, 20 ___, is entered into by and
between ________________ (“Lessor”), and ____________ (“Lessee”).

 

RECITALS:

 

A.           The parties hereto have entered into a certain Lease Agreement,
dated  ______________, 20 ______, and pertaining to the premises located
at __________________________(the “Lease”).

 

B.           Lessor acknowledges that Lessee intends to operate a Papa John’s
restaurant in the leased premises (the “Premises”) under a Papa John’s Franchise
Agreement (the “Franchise Agreement”) with Papa John’s International, Inc.
(“PJI”).

 

C.           The parties now desire to amend the Lease in accordance with the
terms and conditions contained herein.

 

AGREEMENT:

 

NOW, THEREFORE, it is hereby mutually covenanted and agreed between Lessor and
Lessee as follows:

 

1.          Remodeling and Decor. Lessee has the right to remodel, equip, paint
and decorate the interior of the Premises and to display such proprietary marks
and signs on the interior and exterior of the Premises as Lessee is reasonably
required to do pursuant to the Franchise Agreement and any successor Franchise
Agreement under which Lessee may operate a Papa John’s business in the Premises.

 

2.          Assignment. Lessee has the right to assign all of its right, title
and interest in the Lease to PJI or any Affiliate or franchisee of PJI at any
time during the term of the Lease, including any extensions or renewals thereof,
without first obtaining Lessor’s consent. However, no assignment will be
effective until such time as PJI or its designated Affiliate gives Lessor
written notice of its acceptance of such assignment, and nothing contained
herein or in any other document constitutes PJI or its designated Affiliate a
party to the Lease, or guarantor thereof or creates any liability or obligation
of PJI or any Affiliate of PJI unless and until the Lease is assigned to, and
accepted in writing by, PJI or its designated Affiliate.

 

A-1

 

 

3.            Default and Notice.

 

(a)          If there is a default or violation by Lessee under the terms of the
Lease, Lessor will give Lessee and PJI notice of such default or violation
within a reasonable time after Lessor receives knowledge of its occurrence.

 

(b)          All notices to PJI must be sent by registered or certified mail,
postage prepaid, to the following address:

 

Papa John’s International, Inc.

P.O. Box 99900

Louisville, Kentucky 40269-0900

Attn: General Counsel

 

PJI may change its address for receiving notices by giving Lessor written notice
of such new address. Lessor agrees that it will notify both Lessee and PJI of
any change in Lessor’s mailing address to which notices should be sent.

 

4.          Termination or Expiration. Upon the expiration or termination of
either the Lease or the Franchise Agreement, Lessor will allow PJI to enter the
Premises, without being guilty of trespass and without incurring any liability
to Lessor, to remove all signs and other items identifying the Premises as a
Papa John’s restaurant and to make such other modifications as are reasonably
necessary to protect PJI’s proprietary marks and the Papa John’s System, and to
distinguish the Premises from Papa John’s restaurants. Provided, however, that
this obligation of Lessor shall be conditioned upon PJI giving Lessor prior
notice of the modifications to be made and the items to be removed.

 

5.          Consideration; No Liability.

 

(a)          Lessor hereby acknowledges that the provisions of this Addendum to
Lease are required pursuant to the Franchise Agreement under which Lessee plans
to operate its business and that Lessee would not lease the Premises without
this Addendum.

 

(b)          Lessor further acknowledges that Lessee is not an agent or employee
of PJI and that Lessee has no authority or power to act for, or to create any
liability on behalf of, or to in any way bind PJI or any Affiliate of PJI, and
that Lessor has entered into this Addendum to Lease with full understanding that
it creates no duties, obligations or liabilities of or against PJI or any
Affiliate of PJI.

 

A-2

 

 

6.          Amendments. No amendment or variation of the terms of this Addendum
to Lease shall be valid unless made in writing and signed by the parties hereto.

 

7.          Reaffirmation of Lease. Except as amended or modified herein, all of
the terms, conditions and covenants of the Lease shall remain in full force and
effect and are incorporated herein by reference and made a part hereof as though
copied herein in full.

 

8.          Affiliate. As used in this Agreement, the term “Affiliate” shall
mean any person or entity that is owned or controlled by PJI or which owns or
controls PJI or is under common control with PJI, directly or through one or
more intermediaries.

 

IN TESTIMONY WHEREOF, witness the signatures of the parties hereto as of the
day, month and year first written above.

 

          By:           Title:         (“Lessor”)               By:          
Title:         (“Lessee”)

 

A-3

 

 

PAPA JOHN’S

 

FRANCHISE AGREEMENT

 

EXHIBIT B

 

ASSIGNMENT OF TELEPHONE NUMBERS,

LISTINGS AND ELECTRONIC CHANNELS

 

THIS ASSIGNMENT is entered into this ___day of ________, 20 ___, in accordance
with the terms of that certain Papa John’s International, Inc. Franchise
Agreement (the “Franchise Agreement”) between __________________(“You”) and Papa
John’s International, Inc., a Delaware corporation (“we”, “us” or “Papa
John’s”), executed concurrently with this Assignment, under which we granted you
the right to own and operate a Papa John’s restaurant located
at ________________________________________________ (the “Restaurant”).

 

FOR VALUE RECEIVED, you hereby assign to us all of your right, title and
interest in and to those certain telephone numbers listed below and regular,
classified or other telephone directory listings and listings or advertisements
on or in any other directory, internet website, domain name, social media site
or channel (such as, but not limited to, Facebook and Twitter accounts or sites)
and other digital or electronic marketing channel or media that includes or is
associated with our trademarks and service marks and used from time to time in
connection with the operation of the Restaurant at the address provided above
(collectively, the “Telephone Numbers and Listings”). Except as specified
herein, we shall have no liability or obligation of any kind whatsoever arising
from or in connection with this Assignment, unless we notify the telephone
company or other directory provider and/or the listing agencies with which you
have placed telephone directory listings (all such entities are collectively
referred to herein as the “Telephone Company”) to effectuate the assignment
pursuant to the terms hereof.

 



PAPA JOHN’S INTERNATIONAL, INC.: YOU:







          By:     By: /s/ Kenneth Antos







Title:     Title: Managing Member               Telephone Numbers:              
                                       



 

B-1

 

 

PAPA JOHN’S

 

FRANCHISE AGREEMENT

 

EXHIBIT C

 

LETTER OF INTENT

 

[date]

 

[name]

[company]

[street address]

[city, state, zip]

 

RE:       [subject]

 

Dear [name]:

 

This Letter of Intent (“LOI”) sets forth the proposal as to the material
provisions addressed herein and a bona fide offer (the “Transaction”) for the
acquisition by  ______________ (“Buyer”) of ___________ (__) Papa John’s
restaurants (the “Restaurants”) from ______________ (the “Seller” or “Company”),
as more particularly described on

Exhibit A attached hereto.

 

This LOI is to be used as a guide in the negotiation of a definitive asset
purchase agreement (“Purchase Agreement”), and does not preclude other mutually
satisfactory provisions from being included in the Purchase Agreement. The Buyer
and Seller will work in good faith toward entering into a definitive Purchase
Agreement, which shall contain, among other things, the following terms and
conditions.

 

1.          Acquired Assets. This transaction is an asset purchase. At Closing,
Seller will sell, transfer and assign to Buyer, free and clear of all liens,
restrictions and encumbrances, substantially all of the assets used in the
operation of the Restaurants owned by the Seller or assignable as the case may
be, including, but not limited to personal property, equipment, supplies, signs,
smallwares, food, supplies, inventory, furniture and fixtures, permits,
intellectual property, point-of-sale hardware (“POS equipment”), computer system
(both computer hardware and software), contracts, improvements, and leasehold
interests, customer data, business records, marketing materials, franchise
agreements, additional development rights (collectively, the “Purchased
Assets”).

 

2.          Purchase Price. The Buyer will pay to the
Seller ______________________ Dollars ($______) for the Restaurants, as follows:

 

C-1

 

 



a.           Buyer will pay Seller $ ____ by certified check or wire transfer at
the Closing; [and

 

b.           Buyer will tender to Seller a promissory note (the “Note”) in the
principal amount of $ ______ at a [fixed annual interest rate of ___ %]
[variable rate equal to the “Prime Rate” published in The Wall Street Journal,
plus ___%], to be repaid as follows:

 

i.          optional terms and provisions

 

ii.         optional terms and provisions

 

The Note will be secured by a first-priority security interest granted by Buyer
to Seller in all of the Purchased Assets and will be guaranteed by the principal
owners of Buyer.]

 

3.          Utilities. Utility deposits will become the property of the Buyer.
The Buyer will be responsible for all service transfers. The Seller will assist
the Buyer in obtaining such transfers.

 

4.          Real Estate Leases. The Seller will assign the third party real
estate leases with respect to the Restaurants (the “Real Property Leases”) to
the Buyer. The Seller will assist in securing these real property lease
assignments to Buyer, as well as all estoppel certificates required by the
Buyer’s lender, from Lessors and Sub-Lessors for all appropriate restaurant
locations. Buyer will assist the Seller in obtaining such assignments and
estoppel certificates. Any applicable assignment fees payable to the Lessors
shall be shared equally by Buyer and Seller.

 

5.          Liens and Encumbrances. At Closing, the Purchased Assets will be
conveyed to Buyer free and clear of any liens or encumbrances [except as may be
expressly agreed to by Buyer] and the Seller will provide adequate assurances
that Seller has paid in full or in due course all of its obligations to Papa
John’s International, Inc. and its affiliates (“Franchisor”), the Papa John’s
Marketing Fund, Inc., any Papa John’s advertising cooperative to which Seller is
required to contribute in relation to the Restaurants, other trade payables,
taxes and other obligations that might result in a claim upon the Restaurants,
the Purchased Assets or the Papa John’s franchise pursuant to which the
Restaurants are operated.

 

6.          Exclusivity. Seller represents to Buyer that no agreement has been
reached and remains effective with any party and will not, through [date],
negotiate with any other party for the sale to such party of the Purchased
Assets or any stock or other equity interest in Seller.

 

7.          Due Diligence. The Seller will permit Buyer to conduct its due
diligence investigation of the Restaurants and Development Rights typical of a
transaction of this kind for a period of 30 days from the date of execution of
this LOI (the “Due Diligence Period”). Seller will cooperate with the Buyer in
making all of its records, financial information, leases, and personnel
information available to the Buyer for due diligence purposes. All inquiries by
Buyer with Seller’s clients, lenders, vendors, key employees, and others will be
done in a confidential and in a discreet manner in accordance with the Seller’s
desires and consultation.

 

C-2

 

 

[8.          Earnest Money Deposit. Buyer is tendering to Seller upon execution
of this LOI an earnest-money deposit of $ _____, which shall be refunded in the
event Buyer declines to proceed with the Transaction following the Due Diligence
Period. When Buyer has completed its due diligence, if Buyer elects to proceed
with the Transaction, Buyer shall execute and deliver to Seller the definitive
Purchase Agreement together with an additional earnest-money deposit of
$ _______. Following the expiration of the Due Diligence Period, the aggregate
$ _______ deposit shall be refunded to Buyer only in the event the Transaction
does not close due to Seller’s failure to satisfy any applicable conditions to
Closing as provided in the Purchase Agreement.]

 

9.          Closing and Closing Date. The Transaction will be conducted by
courier exchange of documents or in such other manner as Buyer and Seller
mutually agree. The Closing will occur within 30 days from the date of execution
of the Purchase Agreement, assuming all of the appropriate conditions to the
Purchase Agreement have been fulfilled or waived (the “Closing Date”).

 

10.         Closing Conditions. In addition to normal representations and
warranties as negotiated between the Buyer and Seller regarding the status of
the Restaurants, title to assets, etc. and documentation transferring title to
Buyer, legal opinions, estoppels, the following matters shall be prerequisites
to the consummation of the Transaction:

 

a.           The Restaurants must be fully operational at Closing;

 

b.           Representations and warranties of the Seller and Buyer being true
and correct;

 

c.           The assignment of the third party leases for each Restaurant, upon
such terms and conditions, including landlord consents, non-disturbance and
attornment agreements and other acceptable terms as required by the Lender;

 

d.           Buyer will have the opportunity to hire the key personnel involved
in the day- to-day operation of the Restaurants owned by the Seller;

 

e.           The receipt of timely profit and loss statements relating to the
operation of the Restaurants year to date for the current fiscal year;

 

f.            No material adverse change in the Restaurants or Development
Rights;

 

g.           Buyer will assume the Papa John’s Franchise Agreement (the
“Franchise Agreement”) for each of the Restaurants or will execute a new
standard Papa John’s franchise agreement for each of the Restaurants; and

 

C-3

 

 

h.           Buyer and Seller will comply with all conditions to transfer set
forth in the Papa John’s Franchise Agreements for the Restaurants and in the
Authorization to Transfer issued by Franchisor to evidence its consent to the
transfer of the Restaurants to Buyer.

 

11.         Access to Information. During the period from the execution of the
Purchase Agreement to the Closing, Seller will provide to Buyer’s
representatives reasonable access to the Restaurant sites with the proper notice
and reasonable consent of the Seller, contracts, books and records relating to
their operations, leases, financing, vendors and payables, and any other
reasonable material.

 

12.         Normal Conduct. From the date of execution of this LOI, Seller will
operate each Restaurant and maintain the Purchased Assets in the usual and
normal course of business; ensure that no material adverse change in the
condition of the Purchased Assets occurs; not dispose of any material Purchased
Assets; and keep all trade payables current.

 

13.         Expenses, Brokerage Fees and Other Payments. Each party shall bear
its own expenses in connection with this Transaction, except as otherwise agreed
to in the Purchase Agreement.

 

14.         Good Faith. Each of the parties hereto agree to proceed in good
faith to negotiate and, if agreed to, execute and deliver the Purchase Agreement
and consummate the transactions contemplated herein.

 

15.         Cooperation. Each of the parties agrees to cooperate in obtaining
all necessary approvals to the transaction contemplated herein.

 

16.         Intention of the Parties. This LOI does not purport to include all
of the essential terms and conditions of the contemplated transaction and the
parties shall not be obligated to complete this transaction unless a definitive
Purchase Agreement is executed.

 

17.         Confidentiality. Neither party will make any public disclosure
regarding the existence of this LOI for this Transaction. The parties hereto
will each maintain the confidentiality of all the information received from
other parties and use such information only for the purpose contemplated by this
letter and for no other purpose. If the Transaction is not consummated for any
reason, the parties will promptly return to each other all documents and other
written information received from the other party and will not retain any copies
or summaries thereof. This Paragraph shall survive the termination of this LOI.

 

18.         Representations and Warranties by Buyer and Seller. The definitive
acquisition agreement shall contain representations and warranties by the Buyer
and Seller typical in transactions of this type, some of which shall survive the
date of closing.

 

19.         Expiration Date for Acceptance of LOI. The offer described in this
LOI is open for acceptance by the Seller until the expiration date of [date].

 

C-4

 

 

20.         Special Provisions.

 

a.           Right of first refusal. Buyer acknowledges that under the Franchise
Agreement, Franchisor has a right of first refusal to acquire the Restaurants on
substantially the same terms and conditions as set forth herein. If Franchisor
exercises its right of first refusal, Seller shall have no obligation to sell or
transfer the Restaurants or the Purchased Assets to Buyer and Seller, Franchisor
and any assignee of Franchisor shall have no obligation or liability to Buyer in
connection therewith.

 

[b.          other specific terms or provisions.

 

c.           other specific terms or provisions]

 

If the terms and conditions of this LOI are acceptable, please initial each page
and execute this LOI and return a signed copy of this letter to _____________.

 

    Sincerely,                           By:               Title:              
  (“Seller”)         Accepted and agreed:             [BUYER]             By:  
            Title:               Date:               copy:      

 



C-5

 